Exhibit 10.1

Loan No. 1009728

 

LOGO [g554580g74k75.jpg]    Execution Version

 

 

 

TERM LOAN AGREEMENT

Dated as of June 12, 2013

by and among

PARKWAY PROPERTIES LP,

                                                     as Borrower,

PARKWAY PROPERTIES, INC.,

                                                 as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

                                                     as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                                                              as
Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1   

Section 1.1. Definitions

     1   

Section 1.2. General; References to Pacific Time

     23   

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

     24   

Article II. Credit Facility

     24   

Section 2.1. Term Loans

     24   

Section 2.2. Rates and Payment of Interest on Loans

     24   

Section 2.3. Number of Interest Periods

     25   

Section 2.4. Repayment of Loans

     25   

Section 2.5. Prepayments

     25   

Section 2.6. Continuation

     25   

Section 2.7. Conversion

     26   

Section 2.8. Notes

     26   

Section 2.9. Additional Loans

     27   

Section 2.10. Funds Transfer Disbursements

     27   

Article III. Payments, Fees and Other General Provisions

     28   

Section 3.1. Payments

     28   

Section 3.2. Pro Rata Treatment

     29   

Section 3.3. Sharing of Payments, Etc.

     29   

Section 3.4. Several Obligations

     30   

Section 3.5. Fees

     30   

Section 3.6. Computations

     30   

Section 3.7. Usury

     30   

Section 3.8. Statements of Account

     31   

Section 3.9. Defaulting Lenders

     31   

Section 3.10. Taxes

     32   

Article IV. Yield Protection, Etc.

     35   

Section 4.1. Additional Costs; Capital Adequacy

     35   

Section 4.2. Suspension of LIBOR Loans

     36   

Section 4.3. Illegality

     37   

Section 4.4. Compensation

     37   

Section 4.5. Treatment of Affected Loans

     37   

Section 4.6. Affected Lenders

     38   

Section 4.7. Change of Lending Office

     39   

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

     39   

Article V. Conditions Precedent

     39   

Section 5.1. Initial Conditions Precedent

     39   

Section 5.2. Conditions Precedent to All Loans

     41   

Article VI. Representations and Warranties

     42   

Section 6.1. Representations and Warranties

     42   

Section 6.2. Survival of Representations and Warranties, Etc.

     48   

Article VII. Affirmative Covenants

     48   

Section 7.1. Preservation of Existence and Similar Matters

     49   

 

-i-



--------------------------------------------------------------------------------

Section 7.2. Compliance with Applicable Law

     49   

Section 7.3. Maintenance of Property

     49   

Section 7.4. Conduct of Business

     49   

Section 7.5. Insurance

     49   

Section 7.6. Payment of Taxes and Claims

     49   

Section 7.7. Books and Records; Inspections

     50   

Section 7.8. Use of Proceeds

     50   

Section 7.9. Environmental Matters

     50   

Section 7.10. Further Assurances

     51   

Section 7.11. Material Contracts

     51   

Section 7.12. REIT Status

     51   

Section 7.13. Exchange Listing

     51   

Section 7.14. Guarantors

     51   

Article VIII. Information

     52   

Section 8.1. Quarterly Financial Statements

     52   

Section 8.2. Year-End Statements

     52   

Section 8.3. Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties

     53   

Section 8.4. Other Information

     53   

Section 8.5. Electronic Delivery of Certain Information

     56   

Section 8.6. Public/Private Information

     56   

Section 8.7. USA Patriot Act Notice; Compliance

     56   

Article IX. Negative Covenants

     57   

Section 9.1. Financial Covenants

     57   

Section 9.2. Liens; Negative Pledge

     60   

Section 9.3. Restrictions on Intercompany Transfers

     60   

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

     61   

Section 9.5. Plans

     62   

Section 9.6. Fiscal Year

     62   

Section 9.7. Modifications of Organizational Documents and Material Contracts

     62   

Section 9.8. Transactions with Affiliates

     62   

Section 9.9. Environmental Matters

     63   

Section 9.10. Derivatives Contracts

     63   

Article X. Default

     63   

Section 10.1. Events of Default

     63   

Section 10.2. Remedies Upon Event of Default

     67   

Section 10.3. Marshaling; Payments Set Aside

     67   

Section 10.4. Allocation of Proceeds

     68   

Section 10.5. Performance by Administrative Agent

     68   

Section 10.6. Rights Cumulative

     69   

Article XI. The Administrative Agent

     69   

Section 11.1. Appointment and Authorization

     69   

Section 11.2. Administrative Agent as Lender

     70   

Section 11.3. Approvals of Lenders

     70   

Section 11.4. Notice of Events of Default

     71   

Section 11.5. Administrative Agent’s Reliance

     71   

Section 11.6. Indemnification of Administrative Agent

     72   

 

-ii-



--------------------------------------------------------------------------------

Section 11.7. Lender Credit Decision, Etc.

     72   

Section 11.8. Successor Administrative Agent

     73   

Article XII. Miscellaneous

     74   

Section 12.1. Notices

     74   

Section 12.2. Expenses

     75   

Section 12.3. Stamp, Intangible and Recording Taxes

     76   

Section 12.4. Setoff

     76   

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers

     77   

Section 12.6. Successors and Assigns

     78   

Section 12.7. Amendments and Waivers

     81   

Section 12.8. Nonliability of Administrative Agent and Lenders

     83   

Section 12.9. Confidentiality

     83   

Section 12.10. Indemnification

     84   

Section 12.11. Termination; Survival

     86   

Section 12.12. Severability of Provisions

     86   

Section 12.13. GOVERNING LAW

     86   

Section 12.14. Counterparts

     86   

Section 12.15. Obligations with Respect to Loan Parties and Subsidiaries

     86   

Section 12.16. Independence of Covenants

     86   

Section 12.17. Limitation of Liability

     87   

Section 12.18. Entire Agreement

     87   

Section 12.19. Construction

     87   

Section 12.20. Headings

     87   

 

SCHEDULE I    Commitments SCHEDULE 1.1.    List of Loan Parties SCHEDULE 6.1.(b)
   Ownership Structure SCHEDULE 6.1.(f)    Properties SCHEDULE 6.1.(g)   
Existing Indebtedness SCHEDULE 6.1.(h)    Material Contracts SCHEDULE 6.1.(i)   
Litigation SCHEDULE 6.1.(r)    Affiliate Transactions EXHIBIT A    Form of
Assignment and Assumption Agreement EXHIBIT B    Form of Guaranty EXHIBIT C   
Form of Notice of Borrowing/Continuation/Conversion EXHIBIT D    Form of Term
Loan Note EXHIBIT E    Form of Transfer Authorizer Designation Form EXHIBIT F   
Forms of U.S. Tax Compliance Certificates EXHIBIT G    Form of Compliance
Certificate

 

-iii-



--------------------------------------------------------------------------------

Exhibit 10.1

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of June 12, 2013 by and
among PARKWAY PROPERTIES LP, a limited partnership formed under the laws of the
State of Delaware (the “Borrower”), PARKWAY PROPERTIES, INC., a corporation
incorporated under the laws of the State of Maryland (the “Parent”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.6. (the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WHEREAS, the Lenders desire to make available to the Borrower a term loan
facility in the initial amount of $120,000,000, on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Consolidated Affiliates or
Unconsolidated Affiliates.

“Administrative Agent” means Wells Fargo, as contractual representative of the
Lenders under this Agreement, or any successor Administrative Agent appointed
pursuant to Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 4.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1.(a):

 

Level

  

Ratio of Total

Indebtedness to Total

Asset Value

   Applicable Margin for
all Loans   1   

Less than or equal to 0.45 to 1.00

     1.450 %  2   

Greater than 0.450 to 1.00 but equal to or less than 0.50 to 1.00

     1.700 %  3   

Greater than 0.50 to 1.00 but equal to or less than 0.55 to 1.00

     1.825 %  4   

Greater than 0.55 to 1.00

     2.000 % 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Indebtedness to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 8.3. Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 8.3. If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 8.3., the Applicable
Margin shall equal the percentages corresponding to Level 4 until the earlier of
(i) the fifth Business Day after the Compliance Certificate required to be
delivered pursuant to Section 8.3. is actually received by the Administrative
Agent and (ii) the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered. Notwithstanding the
foregoing, for the period from the Effective Date through but excluding the date
on which the Administrative Agent first determines the Applicable Margin for
Loans as set forth above, the Applicable Margin shall be determined based on
Level 1. Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth in this definition. The provisions of this definition shall be
subject to Section 2.2.(c).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one percent (1.00%).

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

- 2 -



--------------------------------------------------------------------------------

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.2.(c).

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or a
banking holiday) on which the offices of the Administrative Agent in San
Francisco, California are open to the public for carrying on substantially all
of the Administrative Agent’s business functions, and (b) if such day relates to
a LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.25 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Parent, the Borrower and the other Subsidiaries and the
applicable Ownership Share of all Properties of all Consolidated Affiliates and
Unconsolidated Affiliates.

“Capitalization Rate” means 8.00%.

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date of determination; (b) certificates of deposit with
maturities of not more than one year from the date of determination issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organisation for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank has capital and unimpaired surplus in excess of $500,000,000 and
which bank or its holding company has a short-term commercial paper rating of at
least A-2 or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
of determination; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

- 3 -



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Affiliate” means, with respect to any Person (an “Investing
Person”), any other Person that is not a Subsidiary in whom such Investing
Person holds an Investment, and whose financial results would be consolidated
under GAAP with the financial results of such Investing Person on the
consolidated financial statements of such Investing Person, regardless of
whether such Investing Person directly or indirectly owns less than a majority
of the Equity Interests of such Person. For the avoidance of doubt, as it is
structured on the Agreement Date, Parkway Properties Office Fund II, L.P. and
each of its Subsidiaries is a Consolidated Affiliate.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

“Credit Event” means the making (or deemed making) of any Loan.

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans; provided, however, if at the
time of determination all Loans have been paid in full, the “Credit Percentage”
of a Lender shall be the Credit Percentage of such Lender in effect immediately
prior to such payment in full.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is

 

- 4 -



--------------------------------------------------------------------------------

based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), and (c) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (c) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(c)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and
(b) any combination of these transactions. Not in limitation of the foregoing,
the term “Derivatives Contract” includes any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, including any such obligations
of liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any Affiliate of any thereof).

 

- 5 -



--------------------------------------------------------------------------------

“Development Property” means a Property currently under development that has not
achieved an Occupancy Rate of 80% or more or, subject to the last sentence of
this definition, on which the improvements (other than tenant improvements on
unoccupied space) related to the development have not been completed. The term
“Development Property” shall include real property of the type described in the
immediately preceding sentence that satisfies both of the following conditions:
(i) it is to be (but has not yet been) acquired by the Parent, the Borrower, any
Subsidiary or any Unconsolidated Affiliate upon completion of construction
pursuant to a contract in which the seller of such real property is required to
develop or renovate prior to, and as a condition precedent to, such acquisition
and (ii) a third party is developing such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Parent, the Borrower,
any Subsidiary or any Unconsolidated Affiliate. A Development Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Property have been completed for at least 12 months
shall cease to constitute a Development Property notwithstanding the fact that
such Property has not achieved an Occupancy Rate of at least 80%.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of (a) net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) Interest Expense; (iii) income tax expense; (iv) gains and
losses resulting from extraordinary or nonrecurring transactions; and (v) other
non-cash charges, including amortization expense for stock options and
impairment charges (other than non-cash charges that constitute an accrual of a
reserve for future cash payments); plus (b) such Person’s Ownership Share of
EBITDA of its Consolidated Affiliates and its Unconsolidated Affiliates. EBITDA
shall be adjusted to remove any impact from straight line rent leveling
adjustments required under GAAP and amortization of intangibles pursuant to FASB
ASC 805. For purposes of this definition, nonrecurring transactions shall be
deemed to include (w) gains and losses on early extinguishment or restructuring
of Indebtedness, (x) severance and other restructuring charges, (y) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP and
(z) lease termination fees.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include (i) the Parent, the Borrower or any of the Parent’s Affiliates or
Subsidiaries or (ii) any Defaulting Lender or any of its Subsidiaries, or any
Person who upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii).

“Eligible Property” means a Property which satisfies all of the following
requirements as confirmed by the Administrative Agent (such confirmation not to
be unreasonably withheld): (a) such Property is fully developed primarily as an
office Property; (b) such Property is 100% owned in fee simple, or leased under
a Ground Lease, by the Borrower or a Guarantor; (c) regardless of whether such
Property is owned by the Borrower or a Subsidiary, the Borrower has the right
directly, or indirectly through a Subsidiary, to take the following actions
without the need to obtain the consent of any Person: (i) to create Liens on
such Property as security for Indebtedness of the Parent, the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Property (and in each case, such right shall not be considered impaired,
restricted or otherwise affected by the existence of any Negative Pledge
permitted under Sections 9.2.(b)(i), (ii), (iii) and (iv)); (d) neither such
Property, nor if

 

- 6 -



--------------------------------------------------------------------------------

such Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien other than
Permitted Liens of the types described in clauses (a) through (e) of the
definition of “Permitted Lien” or (ii) any Negative Pledge other than Negative
Pledges permitted under Sections 9.2.(b)(i), (ii), (iii) and (iv); and (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any

 

- 7 -



--------------------------------------------------------------------------------

Plan or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 30, 2012 by and among the Borrower, the Parent, each
of the lenders party thereto, Wells Fargo, as administrative agent, and the
other parties thereto.

“Existing Mortgage Loans” means, collectively, (a) that certain Note dated as of
May 18, 2011 executed by PKY FUND II TAMPA I, LLC in favor of Wells Fargo with
respect to Loan No. 1003948, (b)(i) that certain Credit Agreement dated
March 31, 2011 executed by and among 550 South Caldwell Investors, LLC, 550
South Caldwell Acquisitions, LLC and Wells Fargo and (ii) that certain Note
dated

 

- 8 -



--------------------------------------------------------------------------------

March 31, 2011 executed by 550 South Caldwell Investors, LLC and 550 South
Caldwell Acquisitions, LLC in favor of Wells Fargo, in each case, as amended and
assigned to Parkway 550 South Caldwell, LLC and the Borrower pursuant to that
certain Loan Assumption and Modification Agreement dated as of December 31,
2012, and (c)(i) that certain Loan Agreement dated as of May 30, 2007, executed
by and among Corporate Plaza Partners, LLC, Wells Fargo, as sole lead arranger
and administrative agent, Regions Bank, as documentation agent, and the lenders
party thereto, which South Caldwell Investors, LLC purchased the loans
thereunder pursuant to that certain Sale and Assignment Agreement dated
December 3, 2010 executed by and among Wells Fargo and Regions Bank, as sellers,
and South Caldwell Investors, LLC, as buyer, (ii) that certain Note Secured by
Deed of Trust dated as of May 30, 2007, executed by Corporate Plaza Partners,
LLC in favor of Wells Fargo, as such Note Secured by Deed of Trust was endorsed
to South Caldwell Investors, LLC pursuant to that certain Allonge to Note
Secured by Deed of Trust dated as of December 29, 2010 executed by Wells Fargo
in favor of South Caldwell Investors, LLC, and (iii) that certain Note Secured
by Deed of Trust dated as of May 30, 2007, executed by Corporate Plaza Partners,
LLC in favor of Regions Bank, as such Note Secured by Deed of Trust was endorsed
to South Caldwell Investors, LLC pursuant to that certain Allonge to Note
Secured by Deed of Trust dated as of December 29, 2010 executed by Regions Bank
in favor of South Caldwell Investors, LLC, in each case, as amended and assigned
to Parkway 550 South Caldwell, LLC and the Borrower pursuant to that certain
Loan Assumption and Modification Agreement dated as of December 31, 2012.

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated as
of September 28, 2012 by and among the Borrower, the Parent, each of the lenders
party thereto, KeyBank National Association, as administrative agent, and the
other parties thereto.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Income” means without duplication actual income earned by the Parent, the
Borrower and their Subsidiaries in connection with management, leasing,
construction or asset management of Properties owned by third parties and
Properties not 100% owned in fee simple by the Parent, the Borrower or their
Wholly Owned Subsidiaries for which the Parent, the Borrower or one of their
Subsidiaries has entered a written binding agreement with the Property owner to
provide such services.

 

- 9 -



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal that repays such Indebtedness in full), plus (c) the aggregate of all
dividends paid or accrued by such Person on any Preferred Stock during such
period. The Parent’s Ownership Share of the Fixed Charges of its Consolidated
Affiliates and Unconsolidated Affiliates will be included in the calculation of
“Fixed Charges”.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis, reduced
by Preferred Dividends paid during such period, but excluding (i) gains (or
losses) from the early extinguishment or restructuring of Indebtedness or the
sales of property, (ii) non-recurring impairment charges, (iii) non-cash charges
resulting from the redemption of Preferred Stock and (iv) gains and losses
resulting from extraordinary or nonrecurring transactions, plus (b) depreciation
with respect to such Person’s real property assets and amortization (other than
amortization of deferred financing costs), and after adjustments for
Consolidated Affiliates and Unconsolidated Affiliates. Adjustments for
unconsolidated partnership and joint ventures will be calculated to reflect
funds from operations on the same basis. For purposes of this Agreement, Funds
From Operations shall be calculated consistent with the White Paper on Funds
from Operations dated April 2002 issued by National Association of Real Estate
Investment Trusts, Inc. (the “White Paper”), but without giving effect to any
supplements, amendments or other modifications promulgated after the Agreement
Date (as defined in the Existing Credit Agreement); provided, however, to the
extent that the White Paper is inconsistent with the first sentence of this
definition, the first sentence of this definition shall control.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

- 10 -



--------------------------------------------------------------------------------

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date (as defined in the Existing
Credit Agreement), or, in the case of a shorter term, the leasehold interest of
the Borrower or applicable Guarantor therein reverts to a fee interest of the
Borrower or such Guarantor at the end of such term; (b) the right of the lessee
to mortgage and encumber its interest in the leased property without the consent
of the lessor; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease. Notwithstanding the foregoing, in the case of a surface parking lot or
structure ancillary to a Property subject to a ground lease, the requirements of
this definition shall not be required to be satisfied with respect to such
surface parking lot or structure if the rights associated therewith are not
material to the profitable operation of such Property.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent, each Material Subsidiary (unless an
Excluded Subsidiary) and each Subsidiary that the Parent causes to become a
Guarantor.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 5.1. or 7.14. and substantially in the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

- 11 -



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or for
services rendered; (c) accounts payable and accruals, the aggregate amount of
which is greater than 5% of Total Asset Value (calculated without taking into
account any accounts payable or accruals) as of any date of determination
(d) Capitalized Lease Obligations of such Person (including obligations with
respect to Ground Leases to the extent such obligations are required to be
reported as liabilities under GAAP); (e) all reimbursement obligations
(contingent or otherwise) of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(f) all Off-Balance Sheet Obligations of such Person; (g) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (h) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests (other than Mandatorily Redeemable Stock));
(i) net obligations under any Derivatives Contract that have not been entered
into as a hedge against existing Indebtedness (which shall be deemed to have an
amount equal to the Derivatives Termination Value thereof at such time); (j) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, voluntary bankruptcy,
collusive involuntary bankruptcy and other similar exceptions to non-recourse
liability); (k) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (l) such Person’s Ownership Share
of the Indebtedness of any Consolidated Affiliate or Unconsolidated Affiliate of
such Person. All Loans shall constitute Indebtedness of the Borrower.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the calculation of Indebtedness shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, with respect to a Person and for any period without
duplication, (a) total interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes)) of
such Person, plus (b) to the extent not already included in the foregoing
clause (a), such Person’s Ownership Share of all Interest Expense of
Consolidated Affiliates and Unconsolidated Affiliates of such Person.

 

- 12 -



--------------------------------------------------------------------------------

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, second, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a Loan would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (ii) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two (2) Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve

 

- 13 -



--------------------------------------------------------------------------------

System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.

“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.
(as such Loan may be increased pursuant to Section 2.9.) or any loan made
pursuant to Section 2.9.

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than any
Specified Derivatives Contract).

“Loan Party” means each of the Parent, the Borrower, each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations. Schedule 1.1. sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Loans are scheduled to be due and payable in full.

 

- 14 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent, the Borrower and its Subsidiaries taken as
a whole, (b) the ability of (i) the Parent to perform its obligations under any
Loan Document to which it is a party, (ii) the Borrower to perform its
obligations under any Loan Document to which it is a party or (iii) the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c) the validity or enforceability of any of the Loan Documents,
(d) the rights and remedies of the Lenders and the Administrative Agent under
any of the Loan Documents or (e) the ability of the Loan Parties to effect
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith.

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Parent, the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto could reasonably be expected to have a Material Adverse
Effect.

“Material Subsidiary” means any Subsidiary to which more than 5.0% of Adjusted
Total Asset Value (excluding cash and cash equivalents) is attributable on an
individual basis.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) cash rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss insurance or business
interruption insurance but excluding pre-paid rents and revenues, lease
termination fees and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all cash expenses paid
(excluding Interest Expense but including an appropriate accrual for property
taxes and property insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to, property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses

 

- 15 -



--------------------------------------------------------------------------------

of the Borrower or any Subsidiary and any property management fees) minus
(c) the Capital Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in an
amount equal to 3% of the gross revenues for such Property for such period.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Core Property” means a Property that is not primarily used for office
space, but that otherwise satisfies the requirements of an Eligible Property.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.

“Note” has the meaning given that term in Section 2.8.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants that are not Affiliates of the Parent or
its Subsidiaries and paying rent at rates not materially less than rates
generally prevailing at the time the applicable lease was entered into, pursuant
to binding leases as to

 

- 16 -



--------------------------------------------------------------------------------

which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage of such Property
(excluding areas used as management offices, building engineer offices or
similar areas used for the administration, management or the physical plant and
mechanical facilities of such Property).

“OFAC” has the meaning given that term in Section 6.1.(x).

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K
promulgated under the Securities Act) which the Parent would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent’s report on Form 10-Q or Form 10-K
(or their equivalents) which the Parent is required to file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Consolidated Affiliate or Unconsolidated
Affiliate of a Person, the greater of (a) such Person’s relative nominal direct
and indirect ownership interest (expressed as a percentage) in such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate or (b) subject to compliance
with Section 8.4.(q), such Person’s relative direct and indirect economic
interest (calculated as a percentage) in such Subsidiary, Consolidated Affiliate
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary,
Consolidated Affiliate or Unconsolidated Affiliate. Notwithstanding the
foregoing, the Parent’s Ownership Share of (x) RubiconPark I, LLC,
(y) RubiconPark II, LLC and (z) a Consolidated Affiliate or Unconsolidated
Affiliate (but in the case of this clause (z) only if the Administrative Agent
has given its prior written consent), shall in each case be limited to its share
of the assets and liabilities of such Person, determined in accordance with the
clause (b) of this definition.

“Participant” has the meaning given that term in Section 12.6.(d).

“Participant Register” has the meaning given that term in Section 12.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

- 17 -



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing Indebtedness owing by a Subsidiary to the Borrower or a
Guarantor; and (g) Liens in existence on the Agreement Date and disclosed on
Schedule 6.1.(g).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin plus four percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent, the Borrower or a Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent, the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

- 18 -



--------------------------------------------------------------------------------

“Property” means a parcel of real property that is (a) owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary, any Consolidated
Affiliate or any Unconsolidated Affiliate of the Borrower and (b) located in a
State of the United States of America or in the District of Columbia.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Recipient” means (a) the Administrative Agent and (b) any Lender.

“Recourse Indebtedness” means any Indebtedness other than Nonrecourse
Indebtedness.

“Register” has the meaning given that term in Section 12.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III (the third accord of the Basel Committee on Banking
Supervision), shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Requisite Lenders” means, as of any date, Lenders holding at least 66-2/3% of
the principal amount of the aggregate outstanding Loans; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.

“Responsible Officer” means with respect to the Borrower, any other Loan Party
or any other Subsidiary, the chief executive officer, the chief financial
officer, chief accounting officer, president, any executive vice president,
treasurer and the general counsel or chief legal officer of the Parent, the
Borrower, such Loan Party or such Subsidiary.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Parent, the Borrower or any of

 

- 19 -



--------------------------------------------------------------------------------

their Subsidiaries now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock or other Equity Interest of the Parent, the Borrower or any
of their Subsidiaries now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Parent, the Borrower or any
of their Subsidiaries now or hereafter outstanding.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent and any of its Subsidiaries, shall include (without
duplication) the Parent’s and its Subsidiaries’ Ownership Share of the Secured
Indebtedness of any of its Consolidated Affiliates and Unconsolidated
Affiliates.

“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, Secured Indebtedness that is also Recourse Indebtedness.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which 5.0% or more of Total
Asset Value is attributable.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower, any
Subsidiary or any other Loan Party and any Specified Derivatives Provider, and
which was not prohibited by any of the Loan Documents when made or entered into.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower, any Subsidiary or
any other Loan Party under or in respect of any Specified Derivatives Contract,
whether direct or indirect, absolute or contingent, due or not due, liquidated
or unliquidated, and whether or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time such Derivatives Contract
is entered into.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of

 

- 20 -



--------------------------------------------------------------------------------

such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person. For
the avoidance of doubt, (a) as it is structured on the Agreement Date, Parkway
Properties Office Fund II, L.P. is not a Subsidiary of the Parent or the
Borrower and (b) the Parent’s or the Borrower’s ownership of a majority of the
Equity Interests of the general partner, managing member or administrative
member of a Person shall not necessarily make such Person a Subsidiary of the
Parent or the Borrower.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 15.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.

“Tangible Net Worth” means, as of a given date, stockholders’ equity of the
Parent, the Borrower and their Subsidiaries determined on a consolidated basis
and including such Person’s Ownership Share of its Consolidated Affiliates and
its Unconsolidated Affiliates plus accumulated depreciation and amortization
accrued after the Agreement Date (as defined in the Existing Credit Agreement),
minus (to the extent included when determining stockholders’ equity of the
Parent, the Borrower and their Subsidiaries): (a) the amount of any write-up in
the book value of any assets reflected in any such balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired as reflected in any such balance sheet, and (b) all amounts appearing
on any such balance sheet which would be classified as intangible assets or
liabilities under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means June 11, 2018.

“Total Asset Value” means, at a given time, the sum (without duplication) of all
of the following of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP applied on a consistent basis: (a) cash and Cash
Equivalents; plus (b), the quotient of (i) the Net Operating Income of all
Properties owned by the Parent or any of its Subsidiaries for the two
consecutive fiscal quarters most recently ended multiplied by 2, divided by
(ii) the Capitalization Rate; provided that, for purposes of calculating Total
Asset Value only, “Net Operating Income” may be calculated in accordance with
GAAP and may include straight line rent leveling adjustments required under
GAAP; plus (c) the GAAP book value of (i) Properties acquired during the four
fiscal quarter period most recently ended if such Property was acquired prior to
June 6, 2012 or (ii) Properties acquired during the eight fiscal quarter period
most recently ended if such Property is the Hearst Tower or was acquired after
June 6, 2012; plus (d) the GAAP book value of all Development Properties; plus
(e) the GAAP book value of Unimproved Land; plus (f) the quotient of (i) the
product of (x) Fee Income for the immediately preceding two consecutive fiscal
quarters multiplied by (y) 2 divided by (ii) 15%; plus (g) the GAAP book value
of all Mortgage Receivables owing by Persons other than Affiliates. The
Borrower’s Ownership Share of assets held by Consolidated Affiliates and
Unconsolidated Affiliates (excluding, only in the case of Unconsolidated
Affiliates, assets of the type described in the immediately preceding clause
(a)) will be included in the calculation of Total Asset Value consistent with
the above described treatment for wholly owned assets. Notwithstanding the
foregoing, (1) Net Operating Income attributable to Properties (A) acquired
during the four fiscal quarter period most recently ended if such Property was
acquired prior to June 6, 2012 or (B) acquired during the eight fiscal quarter
period most recently ended if such Property is the Hearst Tower or was acquired
after June 6, 2012, or (C) disposed of during the four fiscal quarter period
most recently ended, shall in each case be excluded from the calculation of
Total Asset Value, (2) the amount of Total Asset Value attributable to clause
(e) above shall be limited to 5.0% of Total Asset Value and (3) the amount of
Total Asset Value attributable to clause (f) above shall be limited to 7.50% of
Total Asset Value.

 

- 21 -



--------------------------------------------------------------------------------

“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%,
including without limitation, all amounts budgeted with respect to all of the
following: (a) acquisition of land and any related improvements; (b) a
reasonable and appropriate reserve for construction interest; (c) a reasonable
and appropriate operating deficit reserve; (d) tenant improvements; (e) leasing
commissions and (f) other hard and soft costs associated with the development or
redevelopment of such Property. With respect to any Property to be developed in
more than one phase, the Total Budgeted Cost shall exclude budgeted costs (other
than costs relating to acquisition of land and related improvements) to the
extent relating to any phase for which (i) construction has not yet commenced
and (ii) a binding construction contract has not been entered into by the
Parent, the Borrower, any other Subsidiary or any Unconsolidated Affiliate, as
the case may be.

“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries,
determined on a consolidated basis, plus the Parent’s Ownership Share of all
Indebtedness of its Consolidated Affiliates and Unconsolidated Affiliates.

“TPG Investor” means any of TPG VI Pantera Holdings, L.P. and its Affiliates or
funds or partnerships managed or advised by it or any of its Affiliates but not
including, however, any portfolio company of the foregoing.

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit E to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means, for any period, Net Operating Income from all
Eligible Properties and Non-Core Properties that have an aggregate Occupancy
Rate of not less than 80%. Notwithstanding the foregoing, (x) Net Operating
Income attributable to Non-Core Properties that is included in the calculation
of Unencumbered Adjusted NOI shall be limited to 5.0% of Unencumbered Adjusted
NOI and (y) Net Operating Income attributable to Eligible Properties that are
leased pursuant to a Ground Lease that is included in the calculation of
Unencumbered Adjusted NOI shall be limited to 10.0% of Unencumbered Adjusted
NOI.

“Unimproved Land” means, as of any date, land on which no development (other
than improvements that are not material and that are temporary in nature) has
occurred and for which no development is scheduled in the 12 months following
any such date.

 

- 22 -



--------------------------------------------------------------------------------

“Unsecured Indebtedness” means, with respect to a Person as of a given date,
Indebtedness that is not Secured Indebtedness; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(f)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Parent, (b) the Borrower, (c) any other Loan
Party and (d) the Administrative Agent, as applicable.

Section 1.2. General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date (as defined in the Existing Credit Agreement). Notwithstanding
the preceding sentence, the calculation of liabilities shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. References in
this Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto,
(b) shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Pacific time.

 

- 23 -



--------------------------------------------------------------------------------

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents (a) only the Ownership Share of
the Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary or of a Consolidated Affiliate
shall be included and (b) the Borrower shall be considered a Wholly Owned
Subsidiary of the Parent.

ARTICLE II. CREDIT FACILITY

Section 2.1. Term Loans.

(a) Making of Loans. Subject to the terms and conditions set forth in this
Agreement, on the Effective Date each Lender severally and not jointly agrees to
make a Loan to the Borrower in a principal amount equal to such Lender’s
Commitment. Each LIBOR Loan made on the Effective Date and each Continuation
under Section 2.6. of, and each Conversion under Section 2.7. of Base Rate Loans
into, LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $250,000 in excess of that amount. Additional Loans may be made in
accordance with Section 2.9. Upon a Lender’s making of its Loan, such Lender’s
Commitment shall terminate. Once repaid, the principal amount of a Loan may not
be reborrowed.

(b) Requests for Loans. The Borrower shall give the Administrative Agent notice
pursuant to the Notice of Borrowing of the borrowing of the Loans no later than
9:00 a.m. Pacific time at least three (3) Business Days prior to the anticipated
Effective Date. The Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering the Notice of Borrowing, the
Borrower may request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.

(c) Funding of Loans. Promptly after receipt of the Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Lender of the proposed borrowing. Each Lender shall deposit an amount equal
to the Loan to be made by such Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
9:00 a.m. Pacific time on the Effective Date. Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified in the Notice of Borrowing,
not later than 12:00 noon Pacific time on the Effective Date, the proceeds of
such amounts received by the Administrative Agent.

Section 2.2. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of the Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender, as the
case may be, interest at the Post-Default Rate on the outstanding principal
amount of the Loan made by such Lender and on any other amount payable by the
Borrower hereunder or under the Note held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

- 24 -



--------------------------------------------------------------------------------

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first Business Day of each month, commencing with the first full calendar month
occurring after the Effective Date and (ii) on any date on which the principal
balance of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s or any Lender’s other rights
under this Agreement.

Section 2.3. Number of Interest Periods.

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.4. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

Section 2.5. Prepayments.

Subject to Section 4.4., the Borrower may prepay any Loan at any time without
premium or penalty. The Borrower shall give the Administrative Agent at least
three (3) Business Days prior written notice of the prepayment of any Loan. Each
voluntary prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof.

Section 2.6. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $250,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the

 

- 25 -



--------------------------------------------------------------------------------

immediately preceding Interest Period. Each selection of a new Interest Period
shall be made by the Borrower giving to the Administrative Agent a Notice of
Continuation not later than 9:00 a.m. Pacific time three (3) Business Days prior
to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.7. or the
Borrower’s failure to comply with any of the terms of such Section.

Section 2.7. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 9:00 a.m.
Pacific time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

Section 2.8. Notes.

(a) Notes. Except in the case of a Lender that has notified the Administrative
Agent in writing that it elects not to receive a Note, the Loan made by each
Lender shall, in addition to this Agreement, also be evidenced by a promissory
note substantially in the form of Exhibit D (each a “Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

 

- 26 -



--------------------------------------------------------------------------------

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.9. Additional Loans.

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Termination Date to
request additional Loans by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Loans
shall not exceed $250,000,000. Each such increase in the Loans must be an
aggregate minimum amount of $10,000,000 and integral multiples of $1,000,000 in
excess thereof. The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the Loans
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase the principal amount of its Loan or provide a new Loan, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. Effecting the increase of the Loans under
this Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true or correct on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder, and
(z) the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all partnership or other necessary action taken by
the Borrower to authorize such increase and (B) all corporate, partnership,
member or other necessary action taken by each Guarantor authorizing the
guaranty of such increase; (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent, and
(iii) except in the case of a Lender that has elected not to receive a Note, new
Notes executed by the Borrower, payable to any new Lenders and replacement Notes
executed by the Borrower, payable to any existing Lenders increasing the
principal amount of their Loans, in the principal amount of such Lender’s Loan
at the time of the effectiveness of the applicable increase in the aggregate
principal amount of the Loans. In connection with any increase in the aggregate
principal amount of the Loans pursuant to this Section any Lender becoming a
party hereto shall execute such documents and agreements as the Administrative
Agent may reasonably request.

Section 2.10. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of the Loans made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form. The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not

 

- 27 -



--------------------------------------------------------------------------------

properly authorized by the Borrower. The Borrower further agrees and
acknowledges that the Administrative Agent may rely solely on any bank routing
number or identifying bank account number or name provided by the Borrower to
effect a wire or funds transfer even if the information provided by the Borrower
identifies a different bank or account holder than named by the Borrower. The
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by the Borrower. If the Administrative
Agent takes any actions in an attempt to detect errors in the transmission or
content of transfer requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, the Borrower agrees that no matter how
many times the Administrative Agent takes these actions the Administrative Agent
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between the Administrative Agent and the Borrower.
The Borrower agrees to notify the Administrative Agent of any errors in the
transfer of any funds or of any unauthorized or improperly authorized transfer
requests within fourteen (14) days after the Administrative Agent’s confirmation
to the Borrower of such transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization,
(ii) require use of a bank unacceptable to the Administrative Agent or
prohibited by any Governmental Authority, (iii) cause the Administrative Agent
or any Lender to violate any Federal Reserve or other regulatory risk control
program or guideline or (iv) otherwise cause the Administrative Agent or any
Lender to violate any Applicable Law or regulation.

(c) Limitation of Liability. None of the Administrative Agent or any Lender
shall be liable to the Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 11:00 a.m.
Pacific time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 10.4., the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time

 

- 28 -



--------------------------------------------------------------------------------

to time, for the account of such Lender at the applicable Lending Office of such
Lender. In the event the Administrative Agent fails to pay such amounts to such
Lender within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Sections 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment or
prepayment of principal of Loans shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
held by them; (c) each payment of interest on the Loans shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans, then due and payable to the respective Lenders; and (d) the
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.1.) shall be made pro rata among the
Lenders according to the principal amount of their respective Loans and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.4., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.4., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such

 

- 29 -



--------------------------------------------------------------------------------

other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to each
Lender all loan fees provided for in Exhibit B of that certain Summary of Terms
and Conditions for Parkway Properties, LP dated as of April 30, 2013.

(b) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as may be agreed to in writing from
time to time by the Borrower and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

- 30 -



--------------------------------------------------------------------------------

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this subsection shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Credit Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

- 31 -



--------------------------------------------------------------------------------

Section 3.10. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.6. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

- 32 -



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), 2 executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within

 

- 33 -



--------------------------------------------------------------------------------

the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses

 

- 34 -



--------------------------------------------------------------------------------

(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);

(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of

 

- 35 -



--------------------------------------------------------------------------------

credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or

(iii) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).

(d) Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, such Lender, or
such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR; or

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;

 

- 36 -



--------------------------------------------------------------------------------

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, Continue LIBOR Loans or Convert
Loans into LIBOR Loans and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended, in each case, until such time as such Lender may again maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c), Section 4.2. or
Section 4.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section 4.1.(c),
Section 4.2., or Section 4.3. on such earlier date as such Lender or the
Administrative Agent, as

 

- 37 -



--------------------------------------------------------------------------------

applicable, may specify to the Borrower (with a copy to the Administrative
Agent, as applicable)), and, unless and until such Lender or the Administrative
Agent, as applicable, gives notice as provided below that the circumstances
specified in Section 4.1., Section 4.2. or Section 4.3. that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) any portion of such Lender’s Loan that would otherwise be Continued by such
Lender as LIBOR Loans shall be Continued instead as a Base Rate Loan, and any
Base Rate Loan of such Lender that would otherwise be Converted into a LIBOR
Loan shall remain as a Base Rate Loan.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with the respective unpaid principal amount of
the Loan held by each Lender.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 4.1.(c) or 4.3. but the obligation of the Requisite Lenders
shall not have been suspended under such Sections, (c) a Lender becomes a
Defaulting Lender or (d) a Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that requires the
consent of each Lender or each Lender directly affected thereby pursuant to
Section 12.7. and such amendment, waiver, consent or release has been approved
by the Requisite Lenders, then, so long as there does not then exist any Event
of Default, the Borrower may demand that such Lender (the “Affected Lender”),
and upon such demand the Affected Lender shall promptly, assign its Loan to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.6.(b) for a purchase price equal to the principal balance of the Loan
then owing to the Affected Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees owing to the Affected Lender, or any other amount as
may be mutually agreed upon by such Affected Lender and Eligible Assignee. Each
of the Administrative Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Administrative Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1. or 4.4.) with respect to any period up to the
date of replacement.

 

- 38 -



--------------------------------------------------------------------------------

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to its Loan to the extent affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to make the Loans is subject to the satisfaction
or waiver of the following conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrower, payable to each applicable Lender (other
than any Lender that has requested that it not receive a Note) and complying
with the terms of Section 2.8.(a);

(iii) the Guaranty executed by the Parent and each of the other Guarantors
initially to be a party thereto;

(iv) an opinion of legal counsel to the Borrower and the other Loan Parties,
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and the Lenders and covering such matters as the
Administrative Agent shall reasonably request;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party (provided, that to the extent such formation document was delivered in
connection with the Existing Term Loan Agreement, such Loan Party (excluding the
Parent and the Borrower) shall be permitted to provide a certificate of no
change with respect to such formation document);

 

- 39 -



--------------------------------------------------------------------------------

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower the
Notice of Borrowing, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (provided, that to the extent such organizational document was delivered
in connection with the Existing Term Loan Agreement, such Loan Party (excluding
the Parent and the Borrower) shall be permitted to provide a certificate of no
change with respect to such organizational document) and (B) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis for the Parent’s
fiscal quarter ending March 31, 2013;

(x) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xi) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;

(xii) if required by the Administrative Agent, insurance certificates, or other
evidence, providing that the insurance coverage required under Section 7.5.
(including, without limitation, both property and liability insurance) is in
full force and effect;

(xiii) evidence that the Existing Credit Agreement has been amended to conform
to certain sections of this Agreement, in form and substance satisfactory to the
Borrower, the Administrative Agent, and Wells Fargo, as administrative agent
under the Existing Credit Agreement;

(xiv) evidence that the Existing Term Loan Agreement has been amended to conform
to certain sections of this Agreement, in form and substance satisfactory to the
Borrower, the Administrative Agent, and KeyBank National Association, as
administrative agent under the Existing Term Loan Agreement;

(xv) payoff letters from the lender or administrative agent, as applicable,
under each of the Existing Mortgage Loans providing appropriate information
regarding the payment in full of all Indebtedness under each Existing Mortgage
Loan;

(xvi) the Notice of Borrowing pursuant to Section 2.1.(b);

 

- 40 -



--------------------------------------------------------------------------------

(xvii) such other documents and instruments as the Administrative Agent may
reasonably request; and

(b) In the good faith judgment of the Administrative Agent:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Parent, the Borrower and their
respective Subsidiaries delivered to the Administrative Agent and the Lenders
prior to the Agreement Date that has had or could reasonably be expected to
result in a Material Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect, other than as
previously disclosed to Administrative Agent and the Lenders in writing and
approved by the Administrative Agent and Lenders in writing, or (B) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Parent, the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Parent, the Borrower and their respective Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Parent, the Borrower or any
other Loan Party to fulfill their respective obligations under the Loan
Documents to which it is a party;

(iv) the Parent, the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and

(v) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans.

In addition to satisfaction or waiver of the conditions precedent contained in
Section 5.1., the obligations of the Lenders to make the Loans are subject to
the further conditions precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of the Loans after giving effect thereto; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan with the same force and effect as if made
on and as of such date except to the extent

 

- 41 -



--------------------------------------------------------------------------------

that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder. Each Credit Event
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time the Loans
are made that all conditions to the making of such Loans contained in this
Article V. have been satisfied. Unless set forth in writing to the contrary, the
making of its Loan by a Lender shall constitute a certification by such Lender
to the Administrative Agent and the other Lenders that the conditions precedent
for Loans set forth in Sections 5.1. and 5.2. that have not previously been
waived by the Lenders in accordance with the terms of this Agreement have been
satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, each of the Parent and the Borrower represents and
warrants to the Administrative Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Parent setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary, Significant Subsidiary
or an Excluded Subsidiary. As of the Agreement Date, except as disclosed in such
Schedule, (A) each of the Parent, the Borrower and their respective Subsidiaries
owns, free and clear of all Liens, and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Consolidated Affiliates and
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.

 

- 42 -



--------------------------------------------------------------------------------

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Parent, the Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Parent, the Borrower or any Loan Party, or any indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties may be bound, including
without limitation, the Existing Credit Agreement and the Existing Term Loan
Agreement; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by any Loan
Party other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders.

(e) Compliance with Law; Governmental Approvals. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to the
Parent, the Borrower, such other Loan Party or such other Subsidiary except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f) Title to Properties. Schedule 6.1.(f) is, as of June 1, 2013, a complete and
correct listing of all real estate assets of the Parent, the Borrower, each
other Loan Party and each other Subsidiary, setting forth, for each such
Property, the current occupancy status of such Property and whether such
Property is a Development Property and, if such Property is a Development
Property, the status of completion of such Property. Except as set forth on
Schedule 6.1.(f), from June 1, 2013 to the Agreement Date, the Parent, the
Borrower, each other Loan Party and each other Subsidiary have not acquired any
real estate assets. Each of the Parent, the Borrower, each other Loan Party and
each other Subsidiary has good, marketable and legal title to, or a valid
leasehold interest in, its respective assets.

(g) Existing Indebtedness. Schedule 6.1.(g) is, as of May 31, 2013, a complete
and correct listing of all Indebtedness (including all Guarantees) with an
outstanding principal amount of $5,000,000 or more of each of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries, the Consolidated
Affiliates and Unconsolidated Affiliates, and if such Indebtedness is secured by
any Lien, a description of all of the property subject to such Lien. The
aggregate principal amount of Indebtedness for which the Parent, the Borrower,
any other Loan Party, any other Subsidiary, any Consolidated Affiliate or any
Unconsolidated Affiliate has become obligated from June 1, 2013 to the Agreement
Date does not exceed $5,000,000 in the aggregate. As of the Agreement Date, the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries, the
Consolidated Affiliates and Unconsolidated Affiliates have performed and are in
compliance with all of the terms of such Indebtedness and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the

 

- 43 -



--------------------------------------------------------------------------------

giving of notice, the lapse of time, or both, would constitute a default or
event of default, exists with respect to any such Indebtedness. As of the
Agreement Date, the aggregate principal amount of Indebtedness of each of the
Parent, the Borrower, the other Loan Parties, the other Subsidiaries, the
Consolidated Affiliates and Unconsolidated Affiliates that is not set forth on
Schedule 6.1.(g) does not exceed $5,000,000.

(h) Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries that is party to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Parent, the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Documents. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Parent, the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon, each Loan Party, each other
Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6. As of the Agreement Date, none of
the United States income tax returns of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is under audit. All charges, accruals and reserves
on the books of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies
(i) of the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal years ended December 31, 2011 and December 31, 2012,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of KPMG LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries for the fiscal quarter ended
March 31, 2013, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of the Borrower and its consolidated
Subsidiaries for the fiscal quarter ended on such date. Such financial
statements (including in each case related schedules and notes) are complete and
correct in all material respects and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Parent and its consolidated Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments). None of the Parent, the Borrower or any of their respective
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.

 

- 44 -



--------------------------------------------------------------------------------

(l) No Material Adverse Change. Since December 31, 2012, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. (i) The Parent is Solvent, (ii) the Borrower is
Solvent, and (iii) the Loan Parties and their respective Subsidiaries, taken as
a whole, are Solvent.

(m) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to such Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of any
Responsible Officer of the Parent and the Borrower, nothing has occurred which
would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

- 45 -



--------------------------------------------------------------------------------

(o) Environmental Laws. In the ordinary course of business and from time to time
each of the Parent, the Borrower, each other Loan Party and each other
Subsidiary conducts reviews of the effect of Environmental Laws on its
respective business, operations and properties, including without limitation,
its respective Properties, in the course of which the Parent, the Borrower, such
other Loan Party or such other Subsidiary identifies and evaluates associated
actual and potential liabilities and costs. Each of the Parent, the Borrower,
each other Loan Party and the other Subsidiary: (i) is in compliance with all
Environmental Laws applicable to its business, operations and the Properties,
(ii) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party has any knowledge of, or has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to any Loan Party or any other Subsidiary, their respective
businesses, operations or with respect to the Properties, may: (i) cause or
contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (ii) cause or contribute to any other potential common-law
or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Parent’s knowledge after due inquiry,
threatened, against the Parent, the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which, reasonably could be
expected to have a Material Adverse Effect. None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law. To the Parent’s
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.

(p) Investment Company. None of the Parent, the Borrower, any other Loan Party
or any other Subsidiary is (i) an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(q) Margin Stock. None of the Parent, the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.

 

- 46 -



--------------------------------------------------------------------------------

(r) Affiliate Transactions. Except as permitted by Section 9.8. or as otherwise
set forth on Schedule 6.1.(r), none of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is a party to or bound by any agreement or
arrangement with any Affiliate.

(s) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. Each of
the Loan Parties and each other Subsidiary has taken all such steps as those
deemed reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property. No material claim has been asserted by
any Person with respect to the use of any such Intellectual Property by the
Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property. The use of such Intellectual Property by the Parent, the
Borrower, the other Loan Parties and the other Subsidiaries does not infringe on
the rights of any Person, subject to such claims and infringements as do not, in
the aggregate, give rise to any liabilities on the part of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

(t) Business. As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of the
acquisition, disposition, financing, ownership, development rehabilitation,
leasing, operation and management of office buildings, together with other
business activities incidental thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, Borrower, any other Loan Party or
any other Subsidiary ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Parent, the Borrower, any other Loan
Party or any other Subsidiary in connection with or relating in any way to this
Agreement or any other Loan Document were, at the time the same were so
furnished, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure). All financial projections and other forward looking statements
prepared by or on behalf of the Parent, the Borrower, any other Loan Party or
any other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made. No document furnished
or written statement made to the Administrative Agent or any Lender in
connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary in order to make the statements contained therein not misleading.

(w) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of

 

- 47 -



--------------------------------------------------------------------------------

ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder. Assuming that no Lender funds any amount payable by it hereunder
with “plan assets,” as that term is defined in 29 C.F.R. 2510.3-101, the
execution, delivery and performance of this Agreement and the other Loan
Documents, and the extensions of credit and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

(x) OFAC. None of the Parent, the Borrower, any of the other Loan Parties, any
of the other Subsidiaries, or any other Affiliate of the Parent: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

(y) REIT Status. The Parent qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct on and as of such earlier date) and except for
changes in factual circumstances expressly and specifically permitted hereunder.
All such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Parent and the Borrower shall
comply with the following covenants:

 

- 48 -



--------------------------------------------------------------------------------

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.4., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law.

The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, with all Applicable Law, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property necessary
to the conduct of its respective business, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

Section 7.4. Conduct of Business.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses or as may
be required by Applicable Law. The Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge (a) when due all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) by not later than 30 days past
the due date therefor, all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person in
accordance with GAAP.

 

- 49 -



--------------------------------------------------------------------------------

Section 7.7. Books and Records; Inspections.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. The Parent and the Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists. If requested
by the Administrative Agent, the Parent and the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary with the its accountants.

Section 7.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only (a) initially, for the
repayment of the Existing Mortgage Loans, (b) for the payment of pre-development
and development costs incurred in connection with Properties owned by the
Borrower or any Subsidiary; (c) to finance acquisitions and Investments in
Equity Interests, in each case otherwise permitted under this Agreement; (d) to
finance capital expenditures and the repayment of Indebtedness of the Borrower
and its Subsidiaries; and (e) to provide for the general working capital needs
of the Borrower and its Subsidiaries and for other general corporate purposes of
the Borrower and its Subsidiaries, including the payment of amounts outstanding
under the Existing Credit Agreement. The Parent and the Borrower shall not, and
shall not permit any other Loan Party or any other Subsidiary to, use any part
of such proceeds to purchase or carry, or to reduce or retire or refinance any
credit incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.

Section 7.9. Environmental Matters.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
The Parent and the Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Parent and the Borrower shall use,
and shall cause each other Loan Party and each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws in all material
respects. The Parent and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply in all
material respects with all Environmental Laws and all Governmental Approvals,
including actions to remove and dispose of all Hazardous Materials and to clean
up the Properties as required under Environmental Laws where the failure to do
so could reasonably be expected to have a Material Adverse Effect. The Parent
and the Borrower shall, and shall cause each

 

- 50 -



--------------------------------------------------------------------------------

other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly execute and deliver or cause to be duly executed
and delivered, to the Administrative Agent such further instruments, documents
and certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 7.11. Material Contracts.

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, duly and punctually perform and comply with any and
all material representations, warranties, covenants and agreements expressed as
binding upon any such Person under any Material Contract. The Parent and the
Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, do or knowingly permit to be done anything to impair materially
the value of the Material Contracts taken as a whole.

Section 7.12. REIT Status.

The Parent shall maintain its status as a REIT and election to be treated as a
REIT under the Internal Revenue Code.

Section 7.13. Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

Section 7.14. Guarantors.

(a) Not later than the date on which the Compliance Certificate is required to
be delivered with respect to any fiscal quarter (or fiscal year in the case of
the fourth fiscal quarter) during which any Person became a Material Subsidiary
(other than an Excluded Subsidiary) or ceased to be an Excluded Subsidiary (and
otherwise continues to be a Material Subsidiary) after the Agreement Date, the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary, (ii) the items that would have been
delivered under subsections (v) through (viii) and (xvii) of Section 5.1.(a) if
such Subsidiary had been a Material Subsidiary on the Agreement Date, and
(iii) unless the Administrative Agent has notified the Borrower that it does not
require delivery of such item, a legal opinion substantially in the form of
opinion delivered on the Agreement Date pursuant to subsection (iv) of
Section 5.1.(a) and otherwise covering such matters reasonably requested by the
Administrative Agent as if such Subsidiary had been a Material Subsidiary on the
Agreement Date.

 

- 51 -



--------------------------------------------------------------------------------

(b) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as: (i) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; and (iii) the Administrative
Agent shall have received such written request at least 10 Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release. Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the close of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations, income and cash flows of the Parent and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be certified by either (i) any two of the
following officers of the Parent (x) the chief executive officer, (y) the chief
financial officer or (z) the chief accounting officer, or (ii) the treasurer of
the Parent and any one of the following officers of the Parent (x) the chief
executive officer, (y) the chief financial officer or (z) the chief accounting
officer, in their opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of operations,
stockholders’ equity, income and cash flows of the Parent and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) certified by
either (i) any two of the following officers of the Parent (x) the chief
executive officer, (y) the chief financial officer or (z) the chief accounting
officer, or (ii) the treasurer of the Parent and any one of the following
officers of the Parent (x) the chief executive officer, (y) the chief financial
officer or (z) the chief accounting officer, in their opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Parent and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of KPMG LLP or any other independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Requisite Lenders and who shall have authorized the Parent to deliver such
financial statements and certification thereof to the Administrative Agent and
the Lenders pursuant to this Agreement.

 

- 52 -



--------------------------------------------------------------------------------

Section 8.3. Compliance Certificate; Statement of Funds from Operations; Report
of Acquired Properties.

(a) At the time the financial statements are furnished pursuant to Sections 8.1.
and 8.2., or within five (5) days of the Administrative Agent’s request if the
Administrative Agent reasonably believes that an Event of Default may have
occurred or may be about to occur, a certificate substantially in the form of
Exhibit G (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer, chief accounting officer or treasurer of the Parent
(i) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1.; and (ii) stating that no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.

(b) At the time the financial statements are furnished pursuant to Sections 8.1.
and 8.2., a statement of Funds From Operations certified by the chief financial
officer, chief accounting officer or treasurer of the Parent in form and
substance reasonably satisfactory to the Administrative Agent.

(c) At the time the financial statements are furnished pursuant to Sections 8.1.
and 8.2., a report of newly acquired Properties, in form and substance
reasonably satisfactory to the Administrative Agent, which shall include,
without limitation, the Net Operating Income of such Property, the cost of
acquisition of such Property and the amount of Secured Indebtedness secured by a
Lien on such Property.

Section 8.4. Other Information.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Parent or its Board of Directors by its independent public accountants
including, without limitation, any management report;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Parent
generally, to the other partners of the Borrower, to any Subsidiary or to any
other Loan Party, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Parent, the Borrower, any Subsidiary or any other Loan
Party;

(d) Prompt notice of the sale, transfer or other disposition of any material
assets of the Parent, the Borrower, any other Loan Party or any other Subsidiary
to any Person other than the Parent, the Borrower, any other Loan Party or any
other Subsidiary;

(e) Within 10 Business Days of the request of the Requisite Lenders, any
financial information maintained with respect to the Parent, the Borrower or
their real estate projects, including, without limitation, property cash flow
projections, property budgets, operating statements, leasing status reports,
contingent liability summaries, note receivable summaries, and summaries of cash
and cash equivalents and overhead budgets, all in form and substance reasonably
satisfactory to the Administrative Agent;

 

- 53 -



--------------------------------------------------------------------------------

(f) At the time the financial statements are furnished pursuant to Sections 8.1.
or 8.2. cash flow projections, balance sheet projections and projected results
of the covenants set forth in Section 9.1., in each case for the immediately
following four fiscal quarters, broken out on a quarterly basis, all in form and
substance reasonably satisfactory to the Administrative Agent;

(g) Within ten (10) Business Days of the Administrative Agent’s request
therefor, a report in form and content satisfactory to the Administrative Agent
detailing the Borrower’s, together with its Subsidiaries’, projected sources and
uses of cash for the period of four consecutive fiscal quarters immediately
following the date of the Administrative Agent’s request. Such sources shall
include but not be limited to excess operating cash flow, availability under
this Agreement, unused availability under committed development loans, unfunded
committed equity and any other committed sources of funds. Such uses shall
include but not be limited to cash obligations for binding acquisitions,
unfunded development costs, capital expenditures, debt service, overhead,
dividends, maturing Property loans, hedge settlements and other anticipated uses
of cash;

(h) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Parent setting forth details as to such occurrence and the
action, if any, which the Parent, the Borrower or applicable member of the ERISA
Group is required or proposes to take;

(i) To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which involve claims individually or in the aggregate of
$10,000,000 or more, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;

(j) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Parent, the Borrower or any other Loan Party within five
(5) Business Days after the effectiveness thereof;

(k) Prompt notice of any change in the senior management of the Parent, the
Borrower, any Subsidiary or any other Loan Party and the occurrence of any
event, or any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of any Loan Party or any other
Subsidiary, which has had, or could reasonably be expected to have, a Material
Adverse Effect;

(l) Prompt notice after any Responsible Officer becomes aware of the occurrence
of any Default or Event of Default or any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by any Loan Party or any other Subsidiary under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

(m) Promptly upon entering into any Material Contract after the Agreement Date,
a copy of such contract;

 

- 54 -



--------------------------------------------------------------------------------

(n) Prompt notice of any order, judgment or decree in excess of $10,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(o) To the extent any Responsible Officer of any Loan Party or any other
Subsidiary is aware of same, any notification of a violation of any Applicable
Law or any inquiry shall have been received by any Loan Party or any other
Subsidiary from any Governmental Authority, in either case, with respect to a
matter that could reasonably be expected to have a Material Adverse Effect;

(p) [Intentionally Omitted];

(q) Promptly upon the request of the Administrative Agent, evidence of the
Parent’s calculation of the Ownership Share with respect to a Subsidiary or a
Consolidated Affiliate or an Unconsolidated Affiliate, such evidence to be in
form and detail satisfactory to the Administrative Agent;

(r) Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));

(s) Promptly, and in any event within 3 Business Days after the Parent obtains
knowledge thereof, written notice of the occurrence of any of the following:
(i) the Parent, the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Parent, the Borrower,
any Loan Party or any other Subsidiary shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) the Parent, the
Borrower, any Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent, the Borrower, any
Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and the matters covered by such notice(s), whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(t) Not later than three (3) Business Days after the Parent receives notice of
the same from any Rating Agency or otherwise learns of the same, notice of the
issuance of any change or withdrawal in the Credit Rating by any Rating Agency
in respect of the Parent, together with the details thereof, and of any
announcement by such Rating Agency that any such Credit Rating is “under review”
or that any such Credit Rating has been placed on a watch list or that any
similar action has been taking by such Rating Agency;

(u) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Parent, the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

 

- 55 -



--------------------------------------------------------------------------------

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov or
a website sponsored or hosted by the Administrative Agent or the Parent)
provided that the foregoing shall not apply to (i) notices to any Lender
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent, the Parent or the Borrower that it cannot or does not want to receive
electronic communications. The Administrative Agent, the Parent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which the Administrative Agent, the Parent or the
Borrower posts such documents or the documents become available on a commercial
website and the Administrative Agent, the Parent or Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Pacific time on the opening of business on the next Business Day
for the recipient. Notwithstanding anything contained herein, the Parent and the
Borrower shall deliver paper copies of any documents to the Administrative Agent
or to any Lender that requests such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Parent or Borrower with any such request for delivery. Each
Lender shall be solely responsible for requesting delivery to it of paper copies
and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Parent or the Borrower by the
Administrative Agent.

Section 8.6. Public/Private Information.

The Parent and the Borrower shall cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Parent or the Borrower. Documents required to be
delivered pursuant to the Loan Documents shall be delivered by or on behalf of
the Parent or the Borrower to the Administrative Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and, if
requested by the Administrative Agent, the Parent or the Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent, the Borrower and the other Subsidiaries
or any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”. All Information Materials shall be
presumed by the recipient to be “Private Information” except for Information
Materials (x) designated as “Public Information” or (y) previously filed with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange.

Section 8.7. USA Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Parent and the Borrower shall,

 

- 56 -



--------------------------------------------------------------------------------

and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Parent and the Borrower, as
applicable, shall comply with the following covenants:

Section 9.1. Financial Covenants.

(a) Ratio of Total Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value to exceed
0.60 to 1.00 at any time.

(b) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (i) the product of (A) Adjusted EBITDA of the Parent and its
Subsidiaries determined on a consolidated basis for the two consecutive fiscal
quarters most recently ended multiplied by (B) 2 to (ii) the product of
(A) Fixed Charges of the Parent and its Subsidiaries determined on a
consolidated basis for the two consecutive fiscal quarters most recently ended
multiplied by (B) 2, to be less than the applicable ratio set forth below as of
the last day of the fiscal quarters set forth below:

 

Fiscal Quarter Ending

  

Ratio of Adjusted EBITDA to
Fixed Charges

June 30, 2013,

September 30, 2013 and December 31, 2013

   1.45 to 1.00

March 31, 2014 and each fiscal quarter ending thereafter

   1.50 to 1.00

(c) Ratio of Secured Indebtedness to Total Asset Value. The Parent shall not
permit the ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Total Asset Value, to exceed 0.50 to
1.00 at any time.

(d) Ratio of Secured Recourse Indebtedness to Total Asset Value. The Parent
shall not permit the ratio of (i) Secured Recourse Indebtedness of the Parent
and its Subsidiaries determined on a consolidated basis to (ii) Total Asset
Value, to exceed 0.10 to 1.00 at any time.

(e) Ratio of Unencumbered Adjusted NOI to Unsecured Indebtedness. The Parent
shall not permit the ratio of (i) the product of (A) Unencumbered Adjusted NOI
for the two consecutive fiscal quarters most recently ended multiplied by (B) 2
to (ii) Unsecured Indebtedness of the Parent and its Subsidiaries to be less
than 0.11 to 1.00 at any time. For the purpose of calculating the ratio set
forth in this Subsection (e), if an Eligible Property or Non-Core Property has
been acquired during the two consecutive fiscal quarters most recently ended,
the Parent may include in such calculation the Unencumbered Adjusted NOI of such
Property calculated on a proforma basis, so long as the Administrative Agent
shall have given its prior written consent, which consent shall not be
unreasonably withheld.

 

- 57 -



--------------------------------------------------------------------------------

(f) Minimum Tangible Net Worth. The Parent shall not permit Tangible Net Worth
at any time to be less than (i) $425,000,000 plus (ii) 75% of the Net Proceeds
of all Equity Issuances effected at any time after the Agreement Date (as
defined in the Existing Credit Agreement) by the Parent, the Borrower or any of
their Subsidiaries to any Person other than the Parent, the Borrower or any of
their Subsidiaries (other than Equity Issuances by the Parent, the Borrower or
any of their Subsidiaries, to the extent the proceeds thereof are used at the
time of such Equity Issuance (or within twelve (12) months of such Equity
Issuance) to redeem, repurchase or otherwise acquire or retire any other Equity
Interests (other than Mandatorily Redeemable Stock) of the Parent, the Borrower
or such Subsidiary, as the case may be).

(g) Dividends and Other Restricted Payments. The Parent shall not, and shall not
permit the Borrower or any of their Subsidiaries to, declare or make any
Restricted Payment; provided, however, that the Parent, the Borrower and their
respective Subsidiaries may declare and make the following Restricted Payments
so long as no Default or Event of Default would result therefrom:

(i) the Borrower may pay cash distributions to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash distributions to its
shareholders in an aggregate amount not to exceed the greater of (i) the amount
required to be distributed for the Parent to remain in compliance with
Section 7.12. or (ii) 90% of Funds From Operations;

(ii) the Borrower may pay cash distributions to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions (including,
without limitation, distributions constituting “capital gains dividends”) to its
shareholders to the extent necessary to avoid payment of taxes under Section 857
(including, without limitation, Section 857(b)(3)) and Section 4981 of the
Internal Revenue Code;

(iii) a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;

(iv) Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary;

(v) the Borrower or any other Subsidiary of the Parent may make purchases of
Equity Interests in any Subsidiary or Unconsolidated Affiliate of the Parent or
of any of its Subsidiaries that are held by any other Person;

(vi) the Borrower may redeem for cash limited partnership interests in the
Borrower; and

(vii) the Parent, the Borrower or any Subsidiary may redeem or repurchase its
Preferred Stock, at par or at a discount.

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.12. If a Default or Event of Default

 

- 58 -



--------------------------------------------------------------------------------

specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Parent shall
not, and shall not permit the Borrower or any Subsidiary to, make any Restricted
Payments to any Person other than to the Parent, the Borrower or any Subsidiary.

(h) Permitted Investments. The Parent shall not, and shall not permit the
Borrower, any Loan Party or any other Subsidiary to, make an Investment in or
otherwise own the following items which would cause the aggregate value of such
holdings of such Persons to exceed the following percentages of Total Asset
Value at any time:

(i) Investments (A) in Subsidiaries that are not Wholly Owned Subsidiaries, in
Unconsolidated Affiliates and in Consolidated Affiliates, such that the
aggregate book value of such Investments exceeds 35.0% of Total Asset Value and
(B) in Unconsolidated Affiliates, such that the aggregate book value of such
Investments exceeds 20.0% of Total Asset Value;

(ii) Investments in Equity Interests in Persons that are not Subsidiaries,
Consolidated Affiliates or Unconsolidated Affiliates, such that the aggregate
value of such Investments calculated on the basis of the lower of cost or market
exceeds 5.0% of Total Asset Value;

(iii) Mortgage Receivables, such that the aggregate book value of such Mortgage
Receivables exceeds 5.0% of Total Asset Value at any time; and

(iv) the aggregate amount of Total Budgeted Costs for Development Properties in
which the Parent either has a direct or indirect ownership interest such that
the aggregate amount thereof exceeds 7.50% of Total Asset Value. If a
Development Property is owned by an Unconsolidated Affiliate of the Parent, the
Borrower or any Subsidiary, then the product of (A) the Parent’s, the Borrower’s
or such Subsidiary’s Ownership Share in such Unconsolidated Affiliate and
(B) the amount of the Total Budgeted Costs for such Development Property, shall
be used in calculating such investment limitation; and

(v) Ownership of, or Investments in, Properties that are not office properties
such that the aggregate GAAP book value thereof exceeds 5.0% of Total Asset
Value.

In addition to the foregoing limitations, the aggregate value of all of the
items subject to any of the limitations in the preceding clauses (ii) through
(v) shall not exceed 15.0% of Total Asset Value.

(i) Eligible Property Requirements. The Parent and the Borrower shall not permit
at any time (a) the product of Unencumbered Adjusted NOI determined on an
aggregate basis for the two consecutive fiscal quarters most recently ended
multiplied by 2 to be less than $11,000,000 or (b) the number of Eligible
Properties to be less than 8. For the purpose of calculating clause (a) of this
Section 9.1.(i), if an Eligible Property or Non-Core Property has been acquired
during the two consecutive fiscal quarters most recently ended, the Parent may
include in such calculation the Unencumbered Adjusted NOI of such Property
calculated on a proforma basis, so long as the Administrative Agent shall have
given its prior written consent, which consent shall not be unreasonably
withheld.

(j) Assets Owned by Borrower and Guarantors. The Parent shall not permit the
amount of Adjusted Total Asset Value attributable to assets directly owned by
the Borrower and the Guarantors to be less than 95.0% of Adjusted Total Asset
Value at any time.

 

- 59 -



--------------------------------------------------------------------------------

Section 9.2. Liens; Negative Pledge.

(a) The Parent and the Borrower shall not, and shall not permit any Subsidiary
or any other Loan Party to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.; provided, however, an Excluded
Subsidiary may modify, replace, renew or extend a Lien upon its property that
secures such Excluded Subsidiary’s Nonrecourse Indebtedness notwithstanding that
a Default or Event of Default is in existence at the time of such modification,
replacement, renewal or extension, so long as (i) such Lien does not extend to
any additional property other than after-acquired property that is affixed or
incorporated into the property covered by such Lien, (ii) the terms of such
modification, replacement, renewal or extension are not adverse to the interests
of the Lenders and (iii) such modification, replacement, renewal or extension
does not cause an additional Default or Event of Default.

(b) The Parent and the Borrower shall not, and shall not permit any Subsidiary
(other than an Excluded Subsidiary) or any other Loan Party to, enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in (i) the Existing Credit Agreement; (ii) the Existing Term Loan
Agreement; (iii) any other agreement (in addition to the Existing Credit
Agreement and the Existing Term Loan Agreement) that evidences unsecured
Indebtedness which contains restrictions on encumbering assets that are
substantially similar to those restrictions contained in the Loan Documents;
(iv) any agreement relating to assets to be sold where the restrictions on
encumbering assets relate only to such assets pending such sale; and (v) any
agreement (x) evidencing Indebtedness of such Person, but only to the extent
that no Default or Event of Default is in existence at the time such
Indebtedness is created, incurred or assumed, nor would result from the
creation, incurrence or assumption of such Indebtedness (including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.); (y) which Indebtedness is secured by a
Lien permitted to exist pursuant to this Agreement, and (z) which prohibits the
creation of any other Lien on only the property securing such Indebtedness as of
the date such agreement was entered into.

Section 9.3. Restrictions on Intercompany Transfers.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (a) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent, the Borrower or any other Subsidiary; (c) make
loans or advances to the Parent, the Borrower or any other Subsidiary; or
(d) transfer any of its property or assets to the Parent, the Borrower or any
other Subsidiary; other than (i) with respect to clauses (a) through (d), those
encumbrances or restrictions contained in (A) any Loan Document, (B) the
Existing Credit Agreement, (C) the Existing Term Loan Agreement, (D) any other
agreement (in addition to the Existing Credit Agreement and the Existing Term
Loan Agreement) that evidences unsecured Indebtedness containing encumbrances or
restrictions on the actions described above that are substantially similar to
those contained in the Loan Documents, (E) the organizational documents of any
Excluded Subsidiary, Unconsolidated Affiliate or any Subsidiary that is not a
Wholly Owned Subsidiary (but only to the extent applicable to the Equity
Interest in such Subsidiary or Unconsolidated Affiliate or the property or
assets of such Subsidiary or Unconsolidated Affiliate), or (ii) with respect to
clause (d), (A) restrictions contained in any agreement relating to the sale of
a Subsidiary (other than the Borrower) or

 

- 60 -



--------------------------------------------------------------------------------

the assets of a Subsidiary pending sale, or relating to Indebtedness secured by
a Lien on assets that the Borrower or a Subsidiary may create, incur, assume, or
permit or suffer to exist under Section 9.2.(a), provided that in any such case,
the restrictions apply only to the Subsidiary or the assets that are the subject
of such sale or Lien, as the case may be or (B) customary provisions restricting
assignment of any agreement entered into by the Parent, the Borrower, any other
Loan Party or any Subsidiary in the ordinary course of business.

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; or (iv) acquire a Substantial Amount of the assets of, or make an
Investment of a Substantial Amount in, any other Person; provided, however,
that:

(a) any of the actions described in the immediately preceding clauses (i),
(ii) and (iii) (other than a conveyance, sale, transfer or other disposition
subject to the immediately following subsection (d), in which case the
provisions of such subsection shall apply) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Parent or the Borrower) so
long as immediately prior to the taking of such action and after giving effect
thereto, no Default or Event of Default exists or would result therefrom;

(b) any Subsidiary may merge with a Loan Party so long as the survivor is or
becomes a Loan Party simultaneously with the consummation of such merger;

(c) any Subsidiary may sell, transfer or dispose of its assets to a Loan Party;

(d) any Loan Party and any other Subsidiary may, directly or indirectly,
(A) acquire (whether by purchase, acquisition of Equity Interests of a Person,
or as a result of a merger or consolidation) a Substantial Amount of the assets
of, or make an Investment of a Substantial Amount in, any other Person and
(B) convey, sell, lease or otherwise transfer, whether by one or a series of
transactions, a Substantial Amount of assets (including Equity Interests of
Subsidiaries) to any other Person, so long as, in each case, (1) the Borrower
shall have given the Administrative Agent at least fifteen days’ prior written
notice of such acquisition, Investment, conveyance, sale, lease or other
transfer; (2) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including, without limitation, a Default or Event of Default
resulting from a breach of Section 9.1.; (3) in the case of a consolidation or
merger involving the Borrower, the Borrower shall be the survivor thereof and
(4) at the time the Borrower gives notice pursuant to clause (1) of this
subsection, for transactions that are not solely among Loan Parties and Wholly
Owned Subsidiaries, the Borrower shall have delivered to the Administrative
Agent for distribution to each of the Lenders a Compliance Certificate,
calculated on a pro forma basis, evidencing the continued compliance by the Loan
Parties with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial the covenants contained
in Section 9.1. after giving effect to such acquisition, Investment, conveyance,
sale, lease or other transfer; and

 

- 61 -



--------------------------------------------------------------------------------

(e) the Parent, the Borrower, the other Loan Parties and the other Subsidiaries
may lease and sublease their respective assets, as lessor or sublessor (as the
case may be), in the ordinary course of their business.

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

Section 9.5. Plans.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

Section 9.6. Fiscal Year.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or other Subsidiary to, change its fiscal year from that in effect as of the
Agreement Date (as defined in the Existing Credit Agreement).

Section 9.7. Modifications of Organizational Documents and Material Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) results in an Event of Default or (b) could reasonably be
expected to have a Material Adverse Effect. The Parent and the Borrower shall
not enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of any Loan Party or other Subsidiary in any
Material Contract or permit any Material Contract to be canceled or terminated
prior to its stated maturity.

Section 9.8. Transactions with Affiliates.

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than the
Parent, the Borrower, any other Loan Party or any Wholly Owned Subsidiary),
except (a) as set forth on Schedule 6.1.(r), (b) payments made pursuant to the
Management Services Agreement between the Parent and TPG VI Management, LLC
dated as of June 5, 2012, (c) Restricted Payments to the extent the same are
permitted by Section 9.1.(g), (d) Investments in Affiliates to the extent such
Investments are permitted by Section 9.1.(h)(i), or (e) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Parent, the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule 6.1.(r) if a Default or Event of Default exists or
would result therefrom.

 

- 62 -



--------------------------------------------------------------------------------

Section 9.9. Environmental Matters.

The Parent, the Borrower shall not, and shall not permit any other Loan Party,
any other Subsidiary or any other Person to, use, generate, discharge, emit,
manufacture, handle, process, store, release, transport, remove, dispose of or
clean up any Hazardous Materials on, under or from the Properties in material
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any material environmental claim or pose a material risk to
human health, safety or the environment, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

Section 9.10. Derivatives Contracts.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which are established to hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Parent, the
Borrower, such other Loan Party or such other Subsidiary.

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment.

(i) The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of the Loans; or

(ii) The Borrower shall fail to pay when due under this Agreement or any other
Loan Document (whether upon demand, at maturity, by reason of acceleration or
otherwise) any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement (other than described in
subsection (a)(i) above) or any other Loan Document, or any other Loan Party
shall fail to pay when due any payment obligation owing by such Loan Party under
any Loan Document to which it is a party; and, in the case of this subsection
(a)(ii) only, such failure shall continue for a period of 5 Business Days after
the date such payment becomes due.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 7.7., 7.12., 7.14., 8.1., 8.2., 8.3., 8.4.(l) or Article IX.; or

 

- 63 -



--------------------------------------------------------------------------------

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Parent, the Borrower or such other Loan Party obtains knowledge of such failure
or (y) the date upon which the Parent, the Borrower has received written notice
of such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent or any Lender, shall at any time prove to have
been incorrect or misleading in any material respect when furnished or made or
deemed made.

(d) Indebtedness Cross-Default.

(i) The Parent, the Borrower, any other Loan Party or any other Subsidiary shall
fail to make any payment when due and payable (following the expiration of any
applicable grace or cure periods) in respect of (either in a single instance or
on a cumulative basis) (x) Recourse Indebtedness of the Parent, the Borrower or
any Subsidiary (other than the Loans) having an aggregate outstanding principal
amount in excess of $20,000,000, (y) Nonrecourse Indebtedness of the Parent, the
Borrower or any Subsidiary having an aggregate outstanding principal amount in
excess of $100,000,000 or (z) an aggregate amount of Indebtedness with respect
to Derivatives Contracts, having, without regard to the effect of any close-out
netting provision, Derivatives Termination Values of $10,000,000 or more (each
of the Indebtedness described in clauses (x), (y) and (z) above, “Material
Indebtedness”); or

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid, repurchased, redeemed or defeased prior to the stated maturity thereof
(other than mandatory prepayments triggered by asset sales, casualty events,
equity issuances or debt issuances); or

(iii) Any other event shall have occurred and be continuing which permits any
holder or holders of Material Indebtedness other than Nonrecourse Indebtedness,
any trustee or agent acting on behalf of such holder or holders or any other
Person, to accelerate the maturity of any such Material Indebtedness or require
any such Material Indebtedness to be prepaid, repurchased, redeemed or defeased
prior to its stated maturity and all applicable grace or cure periods shall have
expired; or

(iv) There occurs an “Event of Default” under and as defined in any Derivatives
Contract as to which the Parent, the Borrower, any Loan Party or any of other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any Specified
Derivatives Contract as a result of a “Termination Event” (as defined therein)
as to which the Parent or any of its Subsidiaries is an “Affected Party” (as
defined therein), in each case with respect to Material Indebtedness; or

(v) An “Event of Default” under and as defined in the Existing Credit Agreement
shall occur; or

(vi) An “Event of Default” under and as defined in the Existing Term Loan
Agreement shall occur.

 

- 64 -



--------------------------------------------------------------------------------

(e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any other Loan
Party or any Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any other Loan Party or any
Significant Subsidiary in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days, or an order granting the remedy or
other relief requested in such case or proceeding (including, but not limited
to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document, or any Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Parent, the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such judgments or orders entered against
the Loan Parties, $10,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Parent, the Borrower, any other Loan
Party or any other Subsidiary, which exceeds, individually or together with all
other such warrants, writs, executions and processes, $10,000,000 in amount and
such warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Parent, the
Borrower or any of their respective Subsidiaries.

 

- 65 -



--------------------------------------------------------------------------------

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% (or solely in the case of the TPG Investors, 49.9%)
of the total voting power of the then outstanding voting stock of the Parent; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Parent (together with any new directors whose election
by such Board or whose nomination for election by the shareholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved but excluding any director
whose initial nomination for, or assumption of office as, a director occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board of Directors) cease for any reason to constitute two-thirds of the Board
of Directors of the Parent then in office; or

(iii) the Parent shall cease to own and control, directly or indirectly, at
least 90% of the outstanding Equity Interests of the Borrower; or

(iv) the Parent or a Wholly Owned Subsidiary of the Parent shall cease to be the
sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.

 

- 66 -



--------------------------------------------------------------------------------

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Parent and the Borrower on behalf of
themselves and the other Loan Parties.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (B) all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Parent and the Borrower on behalf of themselves and the
other Loan Parties.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Parent, the Borrower and their
respective Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
collateral, the property and/or the business operations of the Parent, the
Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, to take any action or avail itself of any remedies available to
such Specified Derivatives Provider under any Specified Derivatives Contract.

Section 10.3. Marshaling; Payments Set Aside.

None of the Administrative Agent any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any

 

- 67 -



--------------------------------------------------------------------------------

Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

Section 10.4. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.4.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:

(a) amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 12.2. until paid in full, and then Fees;

(b) payments of interest on all Loans to be paid to the Lenders equally and
ratably in accordance with the respective amounts thereof then due and owing;

(c) payments of principal of all Loans to be applied for the ratable benefit of
the Lenders in such order and priority as the Lenders may determine in their
sole discretion;

(d) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;

(e) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.5. Performance by Administrative Agent.

If the Parent, the Borrower or any other Loan Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, the
Administrative Agent may, after notice to the Borrower, perform or attempt to
perform such covenant, duty or agreement on behalf of the Parent, the Borrower
or such other Loan Party, as applicable, after the expiration of any cure or
grace periods set forth herein. In such event, the Borrower shall, at the
request of the Administrative Agent, promptly pay any amount reasonably expended
by the Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

 

- 68 -



--------------------------------------------------------------------------------

Section 10.6. Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Lenders
and the Specified Derivatives Providers under this Agreement, each of the other
Loan Documents and Specified Derivatives Contracts shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the
Administrative Agent, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Lenders or any of the Specified Derivatives Providers in exercising any right
shall operate as a waiver of it, nor shall any single or partial exercise of any
power or right preclude its other or further exercise or the exercise of any
other power or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Specified Derivatives Provider)
under any Specified Derivatives Contract, (c) any Lender from exercising setoff
rights in accordance with Section 12.4. (subject to the terms of Section 3.3.),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Requisite Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Article X. and (ii) in addition
to the matters set forth in clauses (b), (c) and (d) of the preceding proviso
and subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon

 

- 69 -



--------------------------------------------------------------------------------

receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. that the Parent or the Borrower
is not otherwise required to deliver directly to the Lenders. The Administrative
Agent will furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Administrative Agent by the Parent, the
Borrower, any other Loan Party or any other Affiliate of the Parent, pursuant to
this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

Section 11.2. Administrative Agent as Lender.

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or as a Specified Derivatives Provider, as the case may be, under
this Agreement and any other Loan Document and under any Specified Derivatives
Contract, as the case may be, as any other Lender or Specified Derivatives
Provider and may exercise the same as though it were not the Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Wells Fargo in each case in its individual capacity. Wells
Fargo and its affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with the Parent, the Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Lenders. Further, the Administrative Agent and any affiliate may accept fees
and other consideration from the Parent, the Borrower, any other Loan Party or
any other Subsidiary for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the Lenders. The Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its affiliates may receive information regarding the Parent, the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.

Section 11.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be

 

- 70 -



--------------------------------------------------------------------------------

resolved, (c) shall include, if reasonably requested by such Lender and to the
extent not previously provided to such Lender, written materials and, as
appropriate, a brief summary of all oral information provided to the
Administrative Agent by the Parent or the Borrower in respect of the matter or
issue to be resolved, and (d) shall include the Administrative Agent’s
recommended course of action or determination in respect thereof. Unless a
Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination; provided, however, that this sentence shall not apply to
amendments, waivers or consents that require the written consent of each Lender
directly and adversely affected thereby pursuant to Section 12.7.(b).

Section 11.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 11.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender or any other Person, or shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by the
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrower or other Persons, or to inspect the property, books or records
of the Borrower or any other Person; (c) shall be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or

 

- 71 -



--------------------------------------------------------------------------------

given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

Section 11.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Credit Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses or disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 11.7. Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Administrative
Agent to any Lender. Each of the Lenders

 

- 72 -



--------------------------------------------------------------------------------

acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Parent, the Borrower or any other Loan Party of the Loan Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Parent, the Borrower, any
other Loan Party or any other Subsidiary. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent under this Agreement or any of the other Loan
Documents, the Administrative Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Parent, the Borrower, any other Loan Party or any other Affiliate thereof which
may come into possession of the Administrative Agent or any of its Related
Parties. Each of the Lenders acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to any Lender.

Section 11.8. Successor Administrative Agent.

The Administrative Agent (a) may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) may be removed as administrative agent by all of the Lenders
(other than the Lender then acting as Administrative Agent) and the Borrower
upon 30 days' prior written notice if the Administrative Agent (i) is found by a
court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder or (ii) has become or is insolvent or has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment. Upon any such resignation or removal, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or upon the removal of the current Administrative Agent,
then the current Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee; provided that if
the Administrative Agent shall notify the Borrower and the Lenders that no
Lender has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative

 

- 73 -



--------------------------------------------------------------------------------

Agent shall instead be made to each Lender directly, until such time as a
successor Administrative Agent has been appointed as provided for above in this
Section; provided, further that such Lenders so acting directly shall be and be
deemed to be protected by all indemnities and other provisions herein for the
benefit and protection of the Administrative Agent as if each such Lender were
itself the Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

Parkway Properties LP

c/o Parkway Properties, Inc.

390 North Orange Avenue, Suite 2400

Orlando, Florida 32801

Attention: Chief Financial Officer

Telecopy Number: (407) 650-0597

Telephone Number: (407) 650-0593

with a copy to:

Parkway Properties LP

c/o Parkway Properties, Inc.

188 East Capitol Street, Suite 1000

Jackson, Mississippi 39201

Attention: Treasurer

Telecopy Number: (601) 949-4077

Telephone Number: (601) 948-4091

If to the Administrative Agent:

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Loan Administration Manager

Telecopier: 770-435-2262

Telephone: 770-319-3800

 

- 74 -



--------------------------------------------------------------------------------

If to the Administrative Agent under Article II:

Wells Fargo Bank, National Association

608 2nd Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn: Disbursement Administrator

Telecopier: 866-595-7861

Telephone: 612-667-4773

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) days after the deposit in the United
States Postal Service mail, postage prepaid and addressed to the address of the
Borrower or the Administrative Agent and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and the reasonable fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent and the Lenders for all their reasonable costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Administrative Agent and the Lenders
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may

 

- 75 -



--------------------------------------------------------------------------------

be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Parent, the Borrower or any other Loan Party, whether
proposed by the Parent, the Borrower, such Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section, the Administrative Agent and/or the
Lenders may pay such amounts on behalf of the Borrower and such amounts shall be
deemed to be Obligations owing hereunder.

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9. and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders.

 

- 76 -



--------------------------------------------------------------------------------

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT AND
THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN CONNECTION WITH, OR BY REASON OF, ANY OTHER SUIT,
CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

(b) THE PARENT, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PARENT AND THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT
SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE

 

- 77 -



--------------------------------------------------------------------------------

PARENT OR THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD
THE PARENT OR THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT,
PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF, THE PARENT
OR BORROWER. AS APPLICABLE, SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR
JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS,
COMPLAINT, PROCESS OR PAPERS.

(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 12.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Parent, the
Borrower or any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subjection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loan at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s the Loan at the time owing to it, or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender, subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that if after

 

- 78 -



--------------------------------------------------------------------------------

giving effect to such assignment, the outstanding principal amount of the Loan
of such assigning Lender would be less than $5,000,000, then such assigning
Lender shall assign the entire amount of its Loan at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Loan if
such assignment is to a Person that is not already a Lender holding a Loan, an
Affiliate of such Lender or an Approved Fund with respect to such a Lender.

(iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Parent’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full

 

- 79 -



--------------------------------------------------------------------------------

pro rata share of all Loans in accordance with its Credit Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount (and
stated interest) of the Loan owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loan owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) decrease
the amount of such Lender’s Loan, (x) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduce the
rate at which interest is payable thereon or (z) except as contemplated by
Section 7.14.(b), release any Guarantor from its Obligations under the Guaranty,
in each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1. and 4.4.
(subject to the requirements and limitations therein, including the

 

- 80 -



--------------------------------------------------------------------------------

requirements under Section 3.10.(g) (it being understood that the documentation
required under Section 3.10.(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.6. as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.1. or 3.10., with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Regulatory Change that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 4.6. with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4. as though it were a
Lender; provided that such Participant agrees to be subject to Section 3.3. as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any loans
or its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

Section 12.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended,

 

- 81 -



--------------------------------------------------------------------------------

(iii) the performance or observance by the Parent, the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.

(b) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (other than a waiver of default interest and changes in the
calculation of the ratio of Indebtedness to Total Asset Value that may
indirectly affect pricing);

(ii) reduce the amount of any Fees payable to the Lenders hereunder;

(iii) modify the definition of “Termination Date”, or otherwise postpone any
date fixed for any payment of principal of, or interest on, any Loans or for the
payment of Fees or any other Obligations;

(iv) modify the definitions of “Credit Percentage” or amend or otherwise modify
the provisions of Section 3.2.;

(v) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vi) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(vii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.14.(b); or

(viii) amend, or waive a Default or Event of Default under, Section 10.1.(a).

Notwithstanding anything to the contrary contained in this Section, no
amendment, waiver or consent shall, unless in writing, and signed by all of the
Lenders, amend Section 10.1.(l) or waive any Default or Event of Default
occurring under such Section.

(c) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Administrative Agent or any Lender in exercising any right shall operate
as a waiver thereof or otherwise be prejudicial thereto. Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the

 

- 82 -



--------------------------------------------------------------------------------

terms of this Section, notwithstanding any attempted cure or other action by the
Parent, the Borrower, any other Loan Party or any other Person subsequent to the
occurrence of such Event of Default. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
shall entitle the Borrower to other or further notice or demand in similar or
other circumstances.

Section 12.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Parent, the Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent or any Lender to any
Lender, the Parent, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent or any Lender undertakes any responsibility to the
Parent or the Borrower or any other Loan Party to review or inform the Parent or
the Borrower of any matter in connection with any phase of the Parent’s or the
Borrower’s business or operations.

Section 12.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ other respective Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Loan or participation therein as permitted hereunder, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations; (c) as required or requested by
any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings, or as otherwise required by
Applicable Law; (d) to the Administrative Agent’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent
or such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Parent, the
Borrower or any Affiliate of the Parent; (g) to the extent requested by, or
required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; (j) on a confidential basis to the
CUSIP numbers with respect to this Agreement, the Commitments and/or the Loans;
and (i) with the consent of the Parent or the Borrower. Notwithstanding the
foregoing, the Administrative Agent and each Lender may disclose any such
confidential information, without notice to the Parent, the Borrower or any
other Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Administrative Agent or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent or such Lender. As used
in this Section, the term “Information” means all information received from the
Parent,

 

- 83 -



--------------------------------------------------------------------------------

the Borrower, any other Loan Party, any other Subsidiary or Affiliate relating
to any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by the Parent, the Borrower, any other
Loan Party, any other Subsidiary or any Affiliate, provided that, in the case of
any such information received from the Parent, the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. None of the Administrative Agent the Lenders or any of
their respective Related Parties shall be liable to the Borrower, the Parent or
any other Loan Party for any damages arising from the use by others of
Information or other materials obtained by electronic transmission.

Section 12.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of the Affiliates of each of the
Administrative Agent or any of the Lenders, and their respective Related Parties
(each referred to herein as an “Indemnified Party”) from and against any and all
of the following (collectively, the “Indemnified Costs”): losses, costs, claims,
penalties, damages, liabilities, deficiencies, judgments or expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Administrative Agent and the Lenders are material creditors of the Borrower
and are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Parent, the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Parent or its Subsidiaries (or its respective properties)
(or the Administrative Agent and/or the Lenders as successors to the Borrower)
to be in compliance with such Environmental Laws; provided, however, that the
Borrower shall not be obligated to indemnify any Indemnified Party for any acts
or omissions of such Indemnified Party in connection with matters described in
this subsection (a) to the extent arising from the gross negligence or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

 

- 84 -



--------------------------------------------------------------------------------

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Parent, the Borrower or
any Subsidiary, any shareholder of the Parent or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Parent, the Borrower or any Subsidiary or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Parent, the
Borrower and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

 

- 85 -



--------------------------------------------------------------------------------

Section 12.11. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6.,
12.2. and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 12.12. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 12.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 12.15. Obligations with Respect to Loan Parties and Subsidiaries.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties and Subsidiaries as specified
herein shall be absolute and not subject to any defense the Parent or the
Borrower may have that the Parent or the Borrower does not control such Loan
Parties and Subsidiaries.

Section 12.16. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

- 86 -



--------------------------------------------------------------------------------

Section 12.17. Limitation of Liability.

None of the Administrative Agent or any Lender, or any affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Parent or the Borrower in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents or for any damages arising from the use by others of . Each of the
Parent and the Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent or any Lender or any of the Administrative Agent’s or any
Lender’s affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents or any of
the transactions contemplated by this Agreement or financed hereby.

Section 12.18. Entire Agreement.

This Agreement, the Notes and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.

Section 12.19. Construction.

The Administrative Agent, each Lender, the Parent and the Borrower acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by the Administrative Agent,
each Lender, the Parent and the Borrower.

Section 12.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

[Signatures on Following Pages]

 

- 87 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

BORROWER: PARKWAY PROPERTIES LP By:   Parkway Properties General Partners, Inc.,
its sole general partner   By:   /s/ David R. O’Reilly     Name: David R.
O’Reilly    

Title: EVP, Chief Financial Officer & Chief

          Investment Officer

  By:   /s/ M. Jayson Lipsey     Name: M. Jayson Lipsey    

Title: Executive Vice President & Chief

          Operating Officer

PARENT: PARKWAY PROPERTIES, INC. By:   /s/ David R. O’Reilly   Name: David R.
O’Reilly  

Title: EVP, Chief Financial Officer & Chief

          Investment Officer

By:   /s/ M. Jayson Lipsey   Name: M. Jayson Lipsey  

Title: Executive Vice President & Chief

          Operating Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement with Parkway Properties LP]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Administrative Agent and as the sole Lender

By:   /s/ Andrew W. Hussion   Name: Andrew W. Hussion   Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender

   Commitment Amount  

Wells Fargo Bank, National Association

   $ 120,000,000      

 

 

 

Total:

   $ 120,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]1 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each]2 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption Agreement as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption Agreement, without representation or
warranty by [the][any] Assignor.

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:                                Assignor [is] [is not] a
Defaulting Lender             2.    Assignee[s]:                          [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]         
3.    Borrower(s):    PARKWAY PROPERTIES LP             4.   
Administrative Agent:    WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement          5.    Credit Agreement:
   The Term Loan Agreement dated as of June 12, 2013 among PARKWAY PROPERTIES
LP, as Borrower, PARKWAY PROPERTIES, INC., as Parent, the Lenders parties
thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent   
      6.    Assigned Interest[s]:      

 

Assignor[s]5

   Assignee[s]6    Aggregate Amount
of Loans for  all
Lenders      Amount of
Loans Assigned      Percentage Assigned
of Loans7    CUSIP
Number       $         $ %                $         $ %         

 

[7.    Trade Date:                                             ]8   

[Page break]

 

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

8

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:                  , 20    [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 

ASSIGNOR[S]9

 

[NAME OF ASSIGNOR]

By:       Name:       Title:     [NAME OF ASSIGNOR] By:       Name:       Title:
   

ASSIGNEE[S]10

 

[NAME OF ASSIGNEE]

By:       Name:       Title:     [NAME OF ASSIGNEE] By:       Name:       Title:
   

[Page Break]

 

9 Add additional signature blocks as needed.

10 Add additional signature blocks as needed.

 

A-3



--------------------------------------------------------------------------------

[Consented to and]11 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:         Name:         Title:       [Consented to:]12   PARKWAY PROPERTIES LP
  By:       Parkway Properties General Partners, Inc., its sole general partner
      By:           Name:           Title:             By:           Name:      
    Title:      

 

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

[                     ]13

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.6.(b)(v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 12.6.(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date specified for this Assignment and
Assumption Agreement, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2., as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption Agreement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption Agreement and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

13 

Describe Credit Agreement at option of Administrative Agent.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption Agreement. The Assignor[s] and
the Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption Agreement may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption Agreement. This
Assignment and Assumption Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY dated as of June     , 2013, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Term Loan Agreement dated as of
June 12, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among PARKWAY PROPERTIES LP (the
“Borrower”), PARKWAY PROPERTIES, INC. (the “Parent”), the financial institutions
party thereto and their assignees under Section 12.6. thereof (the “Lenders”)
and the Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, the execution and delivery of this Guaranty is a condition to the
Administrative Agent and the Lenders making such financial accommodations to the
Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to any Lender or the Administrative Agent under or in connection with
the Credit Agreement and any other Loan Document, including without limitation,
the repayment of all principal of the Loans and the payment of all interest,
Fees, charges, reasonable attorneys’ fees and other amounts payable to any
Lender or the Administrative Agent thereunder or in connection therewith
(including, to the extent permitted by Applicable Law, interest, Fees and other
amounts that would accrue and become due after the filing of a case or other
proceeding under the Bankruptcy Code (as defined below) or other similar
Applicable Law but for the commencement of such case or proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
proceeding); (b) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing; (c) all other Obligations; and (d) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by any of the Lenders or the Administrative Agent in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder.

 

B-1



--------------------------------------------------------------------------------

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Lenders shall
be obligated or required before enforcing this Guaranty against any Guarantor:
(a) to pursue any right or remedy any of them may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto. The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Administrative Agent or the Lenders of any security
for the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations or any
liability of any other party with respect to the Guarantied Obligations, or any
subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

 

B-2



--------------------------------------------------------------------------------

(g) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Lenders, regardless of what liabilities of the
Borrower remain unpaid;

(h) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(i) any defense, set-off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any Lender;

(j) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(k) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(l) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Lenders may, at any time and from time to time, without the
consent of, or notice to, any Guarantor, and without discharging any Guarantor
from its obligations hereunder, take any and all actions described in Section 3
and may otherwise: (a) amend, modify, alter or supplement the terms of any of
the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) release any other Loan Party or other Person liable in any manner
for the payment or collection of the Guarantied Obligations; (d) exercise, or
refrain from exercising, any rights against the Borrower, any other Guarantor or
any other Person; and (e) apply any sum, by whomsoever paid or however realized,
to the Guarantied Obligations in such order as the Lenders shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Lenders all of the representations and warranties
made by the Borrower with respect to or in any way relating to such Guarantor in
the Credit Agreement and the other Loan Documents, as if the same were set forth
herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Lenders are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the Lenders shall
be entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

B-3



--------------------------------------------------------------------------------

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the Lenders for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such Lender repays all or part of
said amount by reason of (a) any judgment, decree or order of any court or
administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such Lender
with any such claimant (including the Borrower or a trustee in bankruptcy for
the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such Lender for the amounts so repaid or recovered
to the same extent as if such amount had never originally been paid to the
Administrative Agent or such Lender.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Requisite Lenders exercised in their sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.

 

B-4



--------------------------------------------------------------------------------

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Lenders that all obligations
and liabilities of the Borrower to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from the Borrower (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, then no Guarantor shall accept any direct or indirect payment (in
cash, property or securities, by setoff or otherwise) from the Borrower on
account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Lenders that in any Proceeding, such Guarantor’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Lenders) to be avoidable or unenforceable against such Guarantor in such
Proceeding as a result of Applicable Law, including without limitation,
(a) Section 548 of the Bankruptcy Code and (b) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such Proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”. Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the Lenders hereunder to the maximum extent that
would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Administrative
Agent and the Lenders that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Lenders shall have any duty whatsoever
to advise any Guarantor of information regarding such circumstances or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE

 

B-5



--------------------------------------------------------------------------------

IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY STATE COURT LOCATED IN THE
BOROUGH OF MANHATTAN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Lenders in the exercise of any right or
remedy it may have against any Guarantor hereunder or otherwise shall operate as
a waiver thereof, and no single or partial exercise by the Administrative Agent
or any of the Lenders of any such right or remedy shall preclude any other or
further exercise thereof or the exercise of any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

B-6



--------------------------------------------------------------------------------

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Lenders shall be deemed to include such Person’s respective
successors and assigns (including, but not limited to, any holder of the
Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 12.9. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of the Administrative Agent and the Lenders and any such
assignment or other transfer to which the Administrative Agent and the Lenders
have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Lenders, nor any Affiliate, officer, director, employee, attorney, or agent
of the Administrative Agent or any of the Lenders, shall have any liability with
respect to, and each Guarantor hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by a Guarantor in connection with,
arising out of, or in any way related to, this Guaranty or any of the other Loan
Documents, or any of the transactions contemplated by this Guaranty, the Credit
Agreement or any of the other Loan Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent or any of the Lenders
or any of the Administrative Agent’s or

 

B-7



--------------------------------------------------------------------------------

of any Lenders’, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Credit Agreement or any of the other
Loan Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.

Section 29. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

(b) Capitalized terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

[Signatures on Next Page]

 

B-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

PARKWAY PROPERTIES, INC. By:  

 

  Name:  

 

  Title:  

 

By:  

 

  Name:  

 

  Title:  

 

[ADDITIONAL GUARANTORS] By:  

 

  Name:  

 

  Title:  

 

Address for Notices:

c/o Parkway Properties, Inc.

390 North Orange Avenue, Suite 2400

Orlando, FL 32801

Attention: Chief Financial Officer

Telecopy Number: (    )      -     

Telephone Number: (    )      -     

 

B-9



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             , 20     , executed and
delivered by                     , a             (the “New Guarantor”), in favor
of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative
Agent (the “Administrative Agent”) for the Lenders under that certain Term Loan
Agreement dated as of June 12, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PARKWAY PROPERTIES LP (the “Borrower”), PARKWAY PROPERTIES, INC., as Parent, the
financial institutions party thereto and their assignees under Section 12.6.
thereof (the “Lenders”) and the Administrative Agent.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of June 12, 2013 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the
Administrative Agent and the Lenders and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the Lenders as of the date hereof each
of the representations and warranties contained in Section 5 of the Guaranty and
agrees to be bound by each of the covenants contained in Section 6 of the
Guaranty; and

 

B-10



--------------------------------------------------------------------------------

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

B-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

 

  Name:  

 

  Title:  

 

Address for Notices:

c/o Parkway Properties, Inc.

390 North Orange Avenue, Suite 2400

Orlando, FL 32801

Attention: Chief Financial Officer

Telecopy Number: (    )     -    

Telephone Number: (    )     -    

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

  Name:  

 

  Title:  

 

 

B-12



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

NOTICE OF BORROWING/CONTINUATION/CONVERSION

 

This is a Notice of:    ¨ Borrowing of Loans    [select as applicable]   
¨ Continuation       ¨ Conversion   

Date

Wells Fargo Bank, National Association, as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Loan Administration Manager

Telecopier: 770-435-2262

Telephone: 770-319-3800

Wells Fargo Bank, National Association, as Administrative Agent

608 2nd Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn: Disbursement Administrator

Telecopier: 866-595-7861

Telephone: 612-667-4773

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of June 12, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Parkway Properties LP (the “Borrower”), Parkway
Properties, Inc., as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof (the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”).
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

Borrower hereby requests [check as applicable], ¨ that the Lenders make a Loan
to the Borrower pursuant to Section 2.1(b) of the Credit Agreement as provided
below, ¨ a Continuation of a borrowing of Loans pursuant to Section 2.6 of the
Credit Agreement as provided below, and/or ¨ a Conversion of an existing Loan
pursuant to Section 2.7 of the Credit Agreement as provided below, in the amount
of $            [minimum of $1,000,000.00 and in multiples of $250,000.00].

 

Aggregate Commitments

   $ 120,000,000.00   

Available amount

   $ 120,000,000.00   

The Borrowing, Conversion, or Continuation is to be made as follows:

  

 

C-1



--------------------------------------------------------------------------------

A.     Base Rate Loan:

  

1.      Amount of Base Rate Loan:

   $                                

 

 

 

2.      Amount of Conversion of existing LIBOR Loan to Base Rate Loan:

   $                                

 

 

 

3.      Proposed Date of new Base Rate Loan or Conversion:

     

 

 

 

B.     LIBOR Loan:

  

1.      Amount of LIBOR Loan:

   $                                

 

 

 

2.      Amount of Conversion of existing Base Rate Loan to LIBOR Loan:

   $                                

 

 

 

3.      Amount of LIBOR Loan to be Continued:

   $                                

 

 

 

4.      Number of LIBOR Loans now in effect (after giving effect to this LIBOR
Loan): [cannot exceed 6]

     

 

 

 

5.      Proposed Date of new LIBOR Loan, Conversion or Continuation:

     

 

 

 

6.      Interest Period for new LIBOR Loan or LIBOR Loan to be continued:

    
 


 

 

 

 

[Check one box
only]


¨ 1 month

¨ 2 months

¨ 3 months

¨ 6 months

  
  


  

  

  

  

7.      Expiration date of current Interest Period (if Conversion or
Continuation):

     

 

 

 

8.      Principal amount and date of original borrowing (if Conversion or
Continuation):

     

 

 

 

The proceeds of this borrowing of Loans will be used for the following purposes
which are consistent with the terms of Section 7.8 of the Credit Agreement:

 

 

 

 

The Borrower requests that the proceeds of the requested Loan be made available
to the Borrower by:                                                  .14

 

14 

Insert wire information, reference to Transfer Authorizer Designation Form, or
other disbursement instructions.

 

C-2



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loans,
the date of the requested Continuation and/or the date of the requested
Conversion, as applicable, and after giving effect thereto, [(a)] no Default or
Event of Default exists or shall exist [and (b) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents to which any of them is a party are and shall be
true and correct, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Loan Documents]15. In addition, the Borrower certifies to
the Administrative Agent and the Lenders that all conditions to the making of
the requested Loans, the making of the requested Continuation and/or the making
of the requested Conversion, as applicable, in each case contained in Article V.
of the Credit Agreement, will have been satisfied (or waived in accordance with
the applicable provisions of the Loan Documents) at the time such Credit Event
is made.

 

15  Bracketed language to be included for Notice of Borrowing only.

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing/Continuation/Conversion as of the date first written above.

Sincerely,

 

PARKWAY PROPERTIES LP,

a Delaware limited partnership

By:  

Parkway Properties General Partners, Inc.,

its general partner

  By:       Name:       Title:       By:       Name:       Title:    

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TERM LOAN NOTE

 

$                                            , 20     

FOR VALUE RECEIVED, the undersigned, PARKWAY PROPERTIES LP, a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                     (the “Lender”), in
care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) at WELLS FARGO BANK, NATIONAL ASSOCIATION, 608 2nd
Avenue South, 11th Floor, Minneapolis, Minnesota 55402-1916, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of             AND     /100 DOLLARS
($            ) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Loans made by the Lender to the Borrower under the Credit
Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

The date and amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Term Loan Note (this
“Note”), endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder.

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
June 12, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, Parkway
Properties, Inc., the financial institutions party thereto and their assignees
under Section 12.6. thereof (the “Lenders”) and the Administrative Agent.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.6. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 

D-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Loan
Note under seal as of the date first written above.

 

PARKWAY PROPERTIES LP By: Parkway Properties General Partners, Inc., its sole
general partner By:       Name:     Title:   By:       Name:     Title:  

 

D-3



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

This Note evidences the Loan made by the Lender under the Credit Agreement to
the Borrower, on the dates and in the principal amount set forth below, subject
to the payments and prepayments of principal set forth below:

 

Date of Loan

   Principal Amount of Loan    Amount Paid or Prepaid    Unpaid Principal Amount
   Notation Made By

 

D-4



--------------------------------------------------------------------------------

Loan Number 1009728

EXHIBIT E

FORM OF

TRANSFER AUTHORIZER DESIGNATION FORM

(For Disbursement of Loan Proceeds)

¨ NEW ¨ REPLACE PREVIOUS DESIGNATION ¨ ADD ¨ CHANGE ¨ DELETE LINE NUMBER
             ¨ INITIAL LOAN DISBURSEMENT

The following representatives (“Authorized Representatives”) of Parkway
Properties LP (“Borrower”) are authorized to request the disbursement of loan
proceeds and initiate funds transfers for Loan Number 1009728 (“Loan”) in the
initial principal amount of $120,000,000 (“Initial Loan Amount”), which Initial
Loan Amount may be increased pursuant to the terms of the Credit Agreement (as
defined below) to a principal amount that after giving effect to any such
increases shall not exceed $250,000,000 (“Increased Loan Amount”) evidenced by
that certain Term Loan Agreement, dated as of June 12, 2013 (“Credit
Agreement”), among the Borrower, Parkway Properties, Inc., the Lenders party
thereto and Wells Fargo Bank, N.A., as Administrative Agent, (the
“Administrative Agent”). The Administrative Agent is authorized to rely on this
Transfer Authorizer Designation Form until it has received a new Transfer
Authorizer Designation Form signed by Borrower, even in the event that any or
all of the foregoing information may have changed. The maximum amount of the
initial disbursement of any Loan proceeds (“Initial Loan Disbursement”) and the
maximum amount of each subsequent disbursement of any Loan proceeds (each a
“Subsequent Loan Disbursement”) that each Authorized Representative is
authorized to request are set forth below:

 

    

Name

   Title    Maximum Initial
Loan  Disbursement
Amount1    Maximum Subsequent
Loan  Disbursement
Amount1

1.

                                               

 

1

Neither the Initial Disbursement Amount, nor the Initial Disbursement Amount
together with any Subsequent Disbursement Amounts, shall ever exceed the Initial
Loan Amount or the Increased Loan Amount, as applicable.



--------------------------------------------------------------------------------

INITIAL LOAN DISBURSEMENT AUTHORIZATION

 

¨ Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of the Initial Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 1. of “Beneficiary Bank and Account Holder Information” of this Transfer
Authorizer Designation.

 

¨ Applicable for Wire Transfer Instructions from Person other than Authorized
Representative. The Administrative Agent is hereby authorized to accept wire
transfer instructions for the Initial Loan Disbursement from
                    (i.e. specify title/escrow company), which instructions are
to be delivered, via fax, email, or letter, to the Administrative Agent. Said
instructions shall include the Borrower’s Name; Title/Escrow #            and/or
Loan #            ; the person/entity to receive the Initial Loan Disbursement
(“Receiving Party”); the Receiving Party’s full account name; Receiving Party’s
account number at the receiving bank (“Receiving Bank”); Receiving Bank’s (ABA)
routing number; city and state of the Receiving Bank; and the amount of the
Initial Loan Disbursement (not to exceed the Maximum Initial Loan Disbursement
Amount set forth above).

 

¨ Applicable for Deposit into Deposit Account. The Administrative Agent is
hereby authorized to disburse the proceeds of the Initial Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 2. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.

SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION

 

¨ Not Applicable

 

¨ Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of any Subsequent Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 3. of Beneficiary Bank and Account Holder Information of this Transfer
Authorizer Designation.

 

¨ Applicable for Wire Transfer from Person other than Authorized Representative.
The Administrative Agent is hereby authorized to accept wire transfer
instructions for the Subsequent Loan Disbursement from             (i.e. specify
title/escrow company), which instructions are to be delivered, via fax, email,
or letter, to Lender. Said instructions shall include the Borrower’s Name;
Title/Escrow #            and/or Loan #            ; the person/entity to
receive the Subsequent Loan Disbursement (“Receiving Party”); the Receiving
Party’s full account name; Receiving Party’s account number at the receiving
bank (“Receiving Bank”); Receiving Bank’s (ABA) routing number; city and state
of the Receiving Bank; and the amount of the Subsequent Loan Disbursement (not
to exceed the Maximum Subsequent Loan Disbursement Amount set forth above).

 

E-2



--------------------------------------------------------------------------------

¨ Applicable for Deposit into Deposit Account. The Administrative Agent is
hereby authorized to disburse the proceeds of any Subsequent Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 4. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.

Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by the Administrative Agent in accordance with the title/escrow company or
Authorized Representative instructions shall be governed by this Transfer
Authorizer Designation Form and any other Loan Documents (as defined in the
Credit Agreement). The Administrative Agent shall not be further required to
confirm said disbursement instructions received from title/escrow company or
Authorized Representative with Borrower. This Transfer Authorizer Designation
Form is in effect until the Administrative Agent has received a new Transfer
Authorizer Designation Form signed by the Borrower, after which time a new
authorization request shall be required. Borrower shall instruct title/escrow
company via a separate letter, to deliver said disbursement instructions in
writing, directly to the Administrative Agent at its address set forth in that
certain Section of the Credit Agreement entitled Notices. Borrower also hereby
authorizes the Administrative Agent to attach a copy of the written disbursement
instructions to this Transfer Authorizer Designation Form upon receipt of said
instructions.

Beneficiary Bank and Account Holder Information

1. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

  Borrower Name:

 

 

  Title/Escrow Number:

 

 

  A. Loan Number:

 

 

  B. Transfer/Deposit Funds to (Receiving Party Account Name):

 

 

  C. Receiving Party Deposit Account Number:

 

 

  D. Receiving Bank Name, City and State:

 

 

  E. Receiving Bank Routing (ABA) Number:

 

 

  F. Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

 

 

  G. Further Credit Information/Instructions:

 

 

E-3



--------------------------------------------------------------------------------

2. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT

 

  Borrower Name:

 

 

  Title/Escrow Number:

 

 

  A. Loan Number:

 

 

  B. Transfer/Deposit Funds to (Receiving Party Account Name):

 

 

  C. Receiving Party Deposit Account Number:

 

 

  D. Receiving Bank Name, City and State:

 

 

  E. Receiving Bank Routing (ABA) Number:

 

 

  F. Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

 

 

  G. Further Credit Information/Instructions:

 

3. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

  Borrower Name:

 

 

  Title/Escrow Number:

 

 

  A. Loan Number:

 

 

  B. Transfer/Deposit Funds to (Receiving Party Account Name):

 

 

  C. Receiving Party Deposit Account Number:

 

 

  D. Receiving Bank Name, City and State:

 

 

  E. Receiving Bank Routing (ABA) Number:

 

 

  F. Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with the outstanding loans, would exceed
the [Initial] Loan Amount [or the Increased Loan Amount, as applicable)]:

 

 

  G. Further Credit Information/Instructions:

 

 

E-4



--------------------------------------------------------------------------------

4. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT

 

  Borrower Name:

 

 

  Title/Escrow Number:

 

 

  A. Loan Number:

 

 

  B. Transfer/Deposit Funds to (Receiving Party Account Name):

 

 

  C. Receiving Party Deposit Account Number:

 

 

  D. Receiving Bank Name, City and State:

 

 

  E. Receiving Bank Routing (ABA) Number:

 

 

  F. Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with the outstanding loans, would exceed
the [Initial]Loan Amount [or the Increased Loan Amount, as applicable )]:

 

 

  G. Further Credit Information/Instructions:

 

 

E-5



--------------------------------------------------------------------------------

Date:  

 

“BORROWER” PARKWAY PROPERTIES LP By:   Parkway Properties General Partners,
Inc., its sole general partner   By:  

 

    Name:     Title:     By:  

 

    Name:     Title:

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of June 12, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Parkway Properties LP (the “Borrower”), Parkway
Properties, Inc., as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof (the “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent (“Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:             , 20     

 

F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of June 12, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Parkway Properties LP (the “Borrower”), Parkway
Properties, Inc., as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof (the “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent (“Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:             , 20     

 

F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement dated as of June 12, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Parkway Properties LP (the “Borrower”), Parkway
Properties, Inc., as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof (the “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent (“Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                  , 20    

 

F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement dated as of June 12, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Parkway Properties LP (the “Borrower”), Parkway
Properties, Inc., as Parent, the financial institutions party thereto and their
assignees under Section 12.6 thereof (the “Lenders”) and Wells Fargo Bank,
National Association, as Administrative Agent (“Administrative Agent”).

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20    

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

                    , 20    

Wells Fargo Bank, National Association, as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Loan Administration Manager

Telecopier: 770-435-2262

Telephone: 770-319-3800

Each of the Lenders Party to the Credit

    Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of June 12, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among PARKWAY PROPERTIES LP (the “Borrower”),
PARKWAY PROPERTIES, INC. (the “Parent”) the financial institutions party thereto
and their assignees under Section 12.6. thereof (the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

Pursuant to Section 8.3(a) of the Credit Agreement, the undersigned, in his or
her capacity as an officer of the Parent and not in his or her individual
capacity, hereby certifies to the Administrative Agent and the Lenders as
follows:

(1) The undersigned is the [chief financial officer / chief accounting officer /
treasurer] of the Parent.

(2) The undersigned has examined the books and records of the Parent and the
Borrower and has conducted such other examinations and investigations as are
reasonably necessary to provide this Compliance Certificate.

(3) No Default or Event of Default exists as of the date hereof [if such is not
the case, specify such Default or Event of Default and its nature, when it
occurred and whether it is continuing and the steps being taken by the Parent
and/or the Borrower with respect to such event, condition or failure].

(4) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1. of the Credit Agreement as of
                    .

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

By:     Name:                                
                                                , the [chief financial officer /
chief accounting officer / treasurer] of the Parent

 

G-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

G-3